                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                    IN THE UNITED STATES DISTRICT COURT                     May 25, 2021
                    FOR THE SOUTHERN DISTRICT OF TEXAS                   Nathan Ochsner, Clerk
                             HOUSTON DIVISION

LISA K. BUNNER,                         §
                                        §
                    Plaintiff,          §
                                        §
V.                                      §        CIVIL ACTION NO. H-18-1820
                                        §
DEARBORN NATIONAL LIFE                  §
INSURANCE COMPANY, SITUS                §
GROUP, LLC, and EMPLOYEE                §
WELFARE PLAN,                           §
                                        §
                    Defendants.         §


                        MEMORANDUM OPINION AND ORDER

     This action arises from denial of Plaintiff Lisa K. Bunner's

application for long-term disability benefits from an employee

welfare benefit plan governed by the Employee Retirement Income

Security    Act    of   1974   ("ERISA"),   29   U.S.C.    §   1001,      et      seq.

Defendant Situs Group, LLC ("Situs"), was Plaintiff's employer, and

Sponsor    and    Administrator    of   Defendant   Employee    Welfare Plan

("Situs Plan"). The Situs Plan includes both Voluntary Group Short

Term Disability ("STD") insurance and Group Long Term Disability

("LTD") insurance provided by Defendant Dearborn Life Insurance

Company     f/k/a       Dearborn   National      Life     Insurance        Company

("Dearborn")        Pending before the court is Ms. Bunner's Motion for

Judgment on ERISA Estoppel         ("Plaintiff's Motion for Judgment")

(Docket Entry No.         13 6).   Defendants urge        the court to deny

Plaintiff's Motion for Judgment, and to award them attorney's fees
and costs. 1    Based on the Findings of Fact and Conclusions of Law

stated below, Plaintiff's Motion for Judgment will be denied, and

Defendants' request for attorney's fees and costs will be denied.



                                I. Introduction

     Plaintiff filed this action on June 2, 2018, asserting claims

for (1) wrongful denial of benefits under ERISA § 502(a)(1)(A), 29

U.S.C.     §   1132(a)(1)(A),       (2)    violation   of   applicable    claims

procedures     under   ERISA    §   502(a)(2),    29   U.S.C.   §    1132(a)(2),

(3) waiver, (4) equitable estoppel, and (5) quasi-estoppel.2

     On May 26, 2020, after the parties filed cross-motions for

summary judgment, responses, and replies, Magistrate Judge Nancy K.

Johnson issued a Memorandum and Recommendation recommending that

Plaintiff's motion for summary judgment be denied in its entirety,

and that Defendants' motion for summary judgment be granted as to

all claims other than ERISA estoppel.3



     1
      Defendants' Response to Motion for Judgment,                  Docket Entry
No. 141, p. 39 � 73.
     2
      Original Complaint ("Complaint"), Docket Entry No. 1, pp. 15-
17. Although the Complaint purports to assert claims under ERISA
§§ 502(a)(1)(A) and 502(a)(2), it is clear from the text that the
claims asserted are actually causes of action under ERISA
§§ 502(a)(1)(B) and 502(a)(3). See Memorandum and Recommendation,
Docket Entry No. 108, p. 15 n. 80 (recognizing incorrect citations
to ERISA §§ 502(a)(1)(A) and 502(a)(2) in Plaintiff's Original
Complaint). See also Plaintiff's Motion for Judgment, Docket Entry
No. 136, pp. 12-13 & n. 15 (arguing that ERISA estoppel may be
maintained under either §§ 502(a)(1)(B) and 502(a)(3)).        Page
numbers for docket entries refer to the pagination inserted at the
top of the page by the court's electronic filing system.
     3
         Memorandum and Recommendation, Docket Entry No. 108.
                                          -2-
     On June 26, 2020, after considering the parties' objections

and responses thereto, the court adopted Magistrate Judge Johnson's
Memorandum and Recommendation. 4
     At a pre-trial hearing held on October 9, 2020; the court
sustained Plaintiff's objections to Defendants' Rule 26 Disclosures

as   to     Defendants'   intent     to     offer    testimony     beyond     the

administrative record,      ordered       Defendants     to   submit   proposed
findings of fact highlighted in yellow to show agreed findings, and

ordered Plaintiff to file a motion for judgment addressing only the
issue of ERISA estoppel. 5        On November 13, 2020, Plaintiff filed

the pending Motion for Judgment.            Asserting that she "seeks to
prevent Defendants from invoking a pre-existing condition exclusion
as   a     defense   to   [her]     claim      for     LTD    benefits      under
[§] 502(a)(1)(B)," Plaintiff asks the court for

     (i) recovery under [§] 502(a)(1)(B) of the LTD benefits
     due her under the Situs Plan from September 7, 2017[,] to
     the date judgment is entered (in the amount of $6,750 per
     month [or] $225 per day); and {ii) a declaration under
     [§] 502(a)(1)(B) that she is entitled to recover from
     Defendants LTD benefits under the Situs Plan (in the
     amount of $6750. 00 per month or $225 per day) through the
     day she turns 67 or the day she dies, whichever is the
     earlier. 6


     4
      Order   Adopting   Magistrate            Judge's        Memorandum     and
Recommendation, Docket Entry No. 116.
     5
         Hearing Minutes and Order, Docket Entry No. 132.
     6
      Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 13.
See also id. (stating that Plaintiff seeks "either to estop
Defendants from contending that a pre-existing condition exclusion
                                                     {continued...)
                                     -3 -
     Defendants argue that "Plaintiff cannot prevail on her ERISA­

estoppel claim because she has failed to establish a material
misrepresentation on which she reasonably relied to her detriment
under extraordinary circumstances."7



                            II. Findings of Fact

A.   The Parties

     1.        On October 11, 2016, Situs hired Plaintiff, who was not
married, had no children, and was responsible for her own care.8
     2.        While employed by Situs Plaintiff worked as a Vice
President in the Commercial Real Estate Advisory Services division
responsible       for   conducting   the   due   diligence   required   for
commercial mortgage-backed securities transactions. 9


     6 (
          continued)
         •••
bars [her] eligibility for benefits under the Situs Plan or to
estop Defendants from denying that the scope of Defendants' waiver
extended to [her] eligibility for LTD benefits or that [she] is and
will be entitled to recover LTD benefits under the Situs Plan.").

     7
      Defendants' Response to Motion for Judgment,           Docket Entry
No. 141, p. 7 � 3.
     8
      Plaintiff's Proposed Findings of Fact 5, Docket Entry
No. 128-7, p. 3. See also Defendants' Proposed Findings of Fact
and Conclusions of Law, Docket Entry No. 134, p. 1 � 1 (agreed
findings of fact appear in yellow, Defendants' proposed findings of
fact appear in black) .     Subsequent references to the agreed
portions of this instrument will be referred to as "Agreed Finding
of Fact" or "Agreed Conclusion of Law" followed by the paragraph
number.
     9
      Plaintiff's Proposed Findings of Fact 5, Docket Entry
No. 128-7, p. 3 (citing the Administrative Record ("AR") 847)    The
majority of the court's citations to the evidence will be to that
                                                     (continued ...)
                                     -4-
        3.         At all relevant times, Plaintiff was a participant in the

Situs Plan, an employee welfare benefit plan as defined by§ 3(1)
of ERISA.10
        4.         Situs is the Sponsor and Administrator of the Situs
Plan. 11

        5.         Dearborn provides the Situs Plan with both Group Short
Term Disability ("STD") insurance, 12 and Group Long Term Disability
("LTD") insurance, 13 and serves as Claim Administrator for the Situs
Plan.14


B.      Plaintiff's Enrollment in the Situs Plan

      6.           In October of 2016,     after beginning her employment,
Plaintiff attended a benefits orientation at which Situs' Benefits
Coordinator, Kyndria Perkins ("Perkins"), told attendees that they
would        be      eligible   for   benefits   regardless   of   pre-existing


        9(
          continued)
           •••
portion of the AR filed by the Defendants in multiple parts as
follows: Docket Entry No. 81, pp. 1-900; Docket Entry No. 82,
pp. 901-1100; Docket Entry No. 83, pp. 1101-1239; Docket Entry
No. 84, pp. 1240-1950; and Docket Entry No. 85, pp. 1951-2597. The
page numbers for the AR refer the Bates Label numbering at the
bottom of the page without the Bates Label prefix "DNL/Bunner."
      10
           see Complaint, Docket Entry No. 1, p. 1        1   4.
      11   Agreed Findings of Facts 7 and 14.         See also AR 3 and 253.
      12
           AR 2-28.
      13
           AR     252 - 93 .

      14
           Agreed Finding of Fact 7.        See also AR 4.
                                          -5-
conditions, and that no questions would be asked about their prior

health in determining their eligibility for benefits.15

     7.     An   unidentified Dearborn represen_tative who attended the
benefits orientation did not correct Perkins' statements that
attendees would be eligible for benefits regardless of pre-existing
conditions, and that no questions would be asked about their prior

health in determining their eligibility for benefits.16
     8.     Plaintiff had a choice between enrolling for benefits as
a new hire or waiting for the next Open Enrollment period, which

was scheduled to begin in late November or December of                  2016.

Because the application that she found for Open Enrollment through
Situs' online portal contained questions about prior health that
seemed inconsistent with what she was told at the October benefits
orientation,      Plaintiff   asked   Perkins    about   the   discrepancy.

Plaintiff was told by both Perkins, and Jolene Turner ("Turner"),
Situs' Recruiting Coordinator, that if she enrolled as a new hire,
she would be exempt from preexisting conditions exclusions and
could enroll without having to answer questions about her prior
health, but that if she waited until the Open Enrollment period,
she would be subject to preexisting conditions exclusions and would
have to answer questions about her prior health to enroll.17


     15Plaintiff's Proposed Findings        of    Fact   8I    Docket   Entry
No. 128-7, p. 5 (citing AR 848)
    16Id.

    . 17Plaintiff's Proposed Findings       of    Fact   9.,   Docket   Entry
No. 128-7, pp. 5-6 (citing AR 848)
                                      -6-
      9.     Although      she   had   intended    to    wait   until   the    Open
Enrollment period because she already had medical coverage pursuant
to an individual policy obtained in the healthcare marketplace for
which she had paid premiums and met annual deductibles, in reliance
on Perkins' representations at the benefits orientation, and on

Perkins'     and   Turner's responses         to   her    questions,    Plaintiff
enrolled in the Situs Plan as a new hire, and chose STD coverage. 18
     10.     Plaintiff's effective date of coverage by the Situs Plan
was November 1, 2016. 19


      (i)    The Situs Plan's STD Insurance
     11.     The   Situs    Plan's     STD    insurance    is   voluntary     group
insurance, meaning that employees who chose STD coverage had to pay
premiums for STD insurance. 20
     12.     Premiums for STD insurance were deducted from Plaintiff's
paychecks. 21
     13.     The Situs Plan's STD insurance excluded disabilities
caused by pre-existing conditions by stating that it




      Plaintiff's Proposed Findings of Fact 10,
     18
                                                                   Docket Entry
No. 128�7, p. 5 (citing AR 848).
      Agreed Finding of Fact 11 (citing AR 214).
     19
                                                                See also AR 758,
1225-26.
     20
          Agreed Finding of Fact 3 (citing AR 8-11).
     21
          Agreed Finding of Fact 6 (citing AR 848 and 1225-26).
                                        -7-
             does not cover any loss or Disability caused
             by,  resulting from,   arising out of or
             substantially contributed to, directly or
             indirectly, by any one or more of the
             following:


             2.    a Pre-existing Condition. 22

     14.     The Situs Plan's STD insurance defined "Pre-existing
             Condition" as
             a condition which:
             1.   was caused by, or results from a Sickness
                  or Injury for which You received medical
                  treatment,   or advice was rendered,
                  prescribed or recommended whether or not
                  the Sickness was diagnosed at all or was
                  misdiagnosed within 12 months prior to
                  Your effective date; and
             2.   results in a Disability which begins in
                  the first 12 months after Your effective
                  date. 23
     15.     The Situs Plan's STD insurance defined "Sickness" to
"mean[] Sickness or disease causing Disability which begins while
You are covered under the Policy. " 24
     16.     The Situs Plan's STD insurance did not exempt new hires
from the pre-existing condition exclusion. 25




     22
          Agreed Finding of Fact 10 (citing AR 17).
     23
          Id. (citing AR 27).
     24
          Id. (citing AR 27).
      Plaintiff's Proposed Findings of Fact
     25
                                                      13,   Docket Entry
No. 128-7, p. 8.
                                    -8-
      (ii) The Situs Plan's LTD Insurance

      17.      Situs employees who chose the Situs Plan's STD insurance
were automatically covered by the Situs Plan's LTD insurance, the

premiums for which were paid by Situs. 26
      18.     The Situs Plan's LTD insurance was subject to a pre­

existing condition exclusion that was identical to the pre-existing
condition exclusion applicable to the STD insurance.           Specifically,
the LTD insurance stated that it
              does not cover any loss or Disability caused
              by,  resulting from,   arising out of or
              substantially contributed to, directly or
              indirectly, by any one or more of the
              following:
               •      a Pre-existing Condition. 27
      19.     The definition of "Pre-existing Condition" applicable to
the   Situs        Plan's   LTD   insurance   differed   slightly   from   the
definition applicable to the STD insurance.               The LTD insurance

defined "Pre-Existing Condition" to mean
              a condition which:
              1.     was caused by, or results from a Sickness
                     or Injury for which You received medical
                     treatment,   or advice was rendered,
                     prescribed or recommended whether or not
                     the Sickness was diagnosed at all or was
                     misdiagnosed within 3 months prior to
                     Your effective date; and




      26
           Agreed Finding of Fact 4 (citing AR 684 and 687).
      27
           Agreed Finding of Fact 14 (citing AR 268).
                                        -9-
                2.     results in a Disability which begins in
                       the first 12 months after Your effective
                       date. 28

     2 O.       The definition of "Sickness" applicable to the Situs

Plan's      LTD      insurance   was   the   same   as   the   Situs   Plan's STD

insurance,        i.e.,   "Sickness or disease causing Disability which

begins while You are covered under the Policy." 29

     21.        The Situs Plan's LTD insurance did not exempt new hires

from the pre-existing condition exclusion. 30



C.   Plaintiff's Medical History

     22.        In August of 2015, Plaintiff was diagnosed with a brain

tumor.31

     23.       On September 2, 2015, Plaintiff underwent a craniotomy at

M.D. Anderson Cancer Center ( "M. D. Anderson") to have the tumor

surgically removed.            Upon it's removal, the tumor was diagnosed as

Oligodendroglioma, a form of malignant brain tumor.32




     28
          Id. (citing     AR   284).
     29
          AR 284.
      Plaintiff's
     30
                           Proposed    Findings of       Fact 13,   Docket Entry
No. 128-7, p. 8.
     31
          AR   84 6 and 915.
      Plaintiff's Proposed Finding of Fact 6, Docket Entry No. 128-
     32

7, p. 4 (citing AR 913-21, 923-74).

                                         -10-
     24.      Prior to Plaintiff's surgery,          episodes of numbness,
tingling, and pain were the only symptoms caused by the tumor.
After surgery, episodes of numbness, tingling, and pain stopped. 33
     25.      Through at least March 13,         2018,      Magnetic Resonance
Imaging ("MRI") that Plaintiff underwent every two months following

her surgery, showed no recurrence of the tumor. 34
     26.      Plaintiff   was   fully    able   to   work    both   before   and
immediately following her surgery.         After being released from M.D.
Anderson on September 4,         2015,    Plaintiff returned to work on
September 18, 2015. 35
     27.      Even though the tumor had been fully removed, Plaintiff's
physicians advised her to undergo post-operative radiation therapy
and chemotherapy because, due to her age and the nature of her
tumor, recurrence was a high risk and a new tumor would likely be
a higher grade, faster growing, and more aggressive. 36
     28.      Plaintiff's radiation oncologist, Dr. Arnold Paulino,
recommended that she receive Proton Beam Radiation Therapy ("proton
therapy") instead of photon therapy             (i.e.,   intensity-modulated
radiation therapy ("IMRT")) to avoid toxic effects, specifically


     33
          AR 846.
      Id. See also Plaintiff's Proposed Finding of Fact 6, Docket
     34

Entry No. 128-7, p. 4 (citing AR 846, 978-1014).
     35
          AR 846.
      Plaintiff's Proposed Finding of Fact 7, Docket Entry No. 128-
     36

7, pp. 4-5 (citing AR 846-47, and 1017-18).
                                    -11-
cognitive declines, associated with photon therapies. But because
her health insurer refused to pay for proton therapy, Plaintiff
underwent IMRT therapy from November 17 to December 29, 2015.37
     29.      On December 10, 2015, Kyle R. Noll, Ph.D. ("Dr. Noll"),
conducted a neuropsychological evaluation of Plaintiff, and found

that she had "isolated impairments in verbal learning and memory
and poor initial encoding of visual information." 38

     30. Plaintiff began chemotherapy on December 14, 2015, and
continued     receiving        it     until    January    of   2017.          Plaintiff's
chemotherapy included a treatment on October 7, 2016.39
     31.      On     October     5,    2016,    Dr.     Noll   conducted       a   second

neuropsychological evaluation of Plaintiff, and found that she had
impairments        in   learning       and    memory,    and     he    noted    that   her
attention, working memory, and left hand dexterity had declined
since the December 10, 2015, evaluation.                   But Dr. Noll noted that
"despite the observed deficits on testing, Ms. Bunner reportedly
compensated        well    and        maintained      adequate        daily    functional
capacities at the time of both evaluations, including within the
occupational setting. 1140



     37
          Id. (citing AR 846-47, 927-67, 975-77, 1015-33).
     38
          AR 2537.      See also id. at 2187-97.-
     39Plaintiff' s Proposed Finding of Fact 7, Docket Entry No. 128-:-
7, pp. 4-5 (citing AR 847, 913-21, 1015-18, 2497-2534).
     40
          AR 2537.      See also id. at 2187-97.
                                             -12-
        32.     When she began her employment with Situs on October 11,

2016,        Plaintiff believed she had managed to avoid radiation­

toxicities that can occur following IMRT therapy because she had no
difficulty performing her work-related duties either before or
immediately after her employment at Situs Group. 41
        33.     However,    a few of months later,        Plaintiff began to

experience difficulty completing her work in a timely fashion.
Organization, multitasking, forgetfulness, and, in particular, time
management,        were all problems.        Cognitive impairments severely
limited         Plaintiff's     ability     to   learn,   remember,   process
information, multitask and complete tasks in a timely manner, all
of which were indispensable to her job duties at Situs. 42



D.      Plaintiff's Claim for STD Benefits

        34.     On February 23, 2017, Plaintiff took a leave of absence
effective March 10, 2017, and applied for STD benefits under the
Situs Plan. 43         Plaintiff stated that the disability from which she
was suffering was the result of treatment she received for brain
cancer and identified her treating physician as Dr. Shiao-Pei
Weathers with M.D. Anderson.44

        41
             AR 847.
        4
         2Id.


      Plaintiff' s Proposed Finding of Fact 15, Docket Entry
        43

No. 128-7, pp. 8-9 (citing AR 847, 890, 912, 915; and Transcripts
of Telephone Conversations with Tracy Guerrette of Dearborn on
February 23, 2017: Docket Entry Nos. 100-1 (First Conversation) and
100-2 (Second Conversation).
        44
             Id. (citing Transcript of Second Telephone Conversation with
                                                           (continued...)
                                          -13-
     35.        On March 8, 2017, Dr. Weathers provided Dearborn with an

Attending Physician Statement, 45 stating that Plaintiff suffered
from a Class 5 Physical Impairment meaning that she suffered from

"[s]evere limitation of functional capacity; incapable of minimum
(sedentary*) activity (75-100%)" and noting in addition that she

had "difficulty processing information and multi-tasking."46
     36.        On April 3,   2017,   Plaintiff wrote to Ms. Mary Habib
("Habib") who had replaced Perkins as Situs's Benefits Coordinator,
to inquire about the delay she was experiencing in having her STD

benefits approved. 47
     37.        By letter dated April 6, 2017, and by telephone call to
Plaintiff made the same day by Claims Examiner Diana Enman,
Dearborn denied Plaintiff's claim for STD benefits citing the STD
insurance's pre-existing condition exclusion.48


       ( ••• continued)
     44

Tracy Guerrette of Dearborn on February 23, 2017, Docket Entry
No. 100-2, pp. 6:24-9:9). See also AR 210 (Telephonic STD Claim
Application showing that Plaintiff reported her disabling condition
as brain cancer).
      Plaintiff's Proposed Finding of
     45
                                                  Fact   16,   Docket   Entry
No. 128-7, p. 9 (citing AR 913-21).
     46
          Id.   (quoting AR 915).     See also AR 773.
      Plaintiff's . Proposed Finding of Fact
     47
                                                         17,   Docket   Entry
No. 128-7, p. 9 (citing AR 848, and 1227).
      Agreed Finding of Fact 12 (citing AR 122-24 (Letter to
     48

Plaintiff denying her claim for STD benefits)). See also AR 757
(Letter to Plaintiff denying her claim for STD benefits),     and
Audio Transcription of: Phone Conversations 4-6-17, Docket Entry
                                                   {continued... )
                                       -14-
     38.        Dearborn's April 6, 2017, letter to Plaintiff re'ferred to
and quoted a Situs Group Policy identified by number GAE20260, but

the policy was not enclosed in the letter.49
     39.        The April 6, 2017, letter noticed Plaintiff that
     [w]e will, upon specific request and free of charge,
     provide copies of all documents, records, and/or other
     information relevant to your claim for benefits.       We
     will also, upon specific request and free of charge,
     provide copies of any internal rule, guideline, protocol
     or other similar criterion (if any) relied upon in making
     this determination. so
     40.        By email dated April 6, 2017, at 3:34 p.m., Karen House,
Dearborn's representative in Houston, Texas, sent an Exception Form
for Plaintiff's claim to June Taylor and others explaining that
      [i]t is a 24 week STD duration and the maximum benefit
     date on the claim would be 09/09/17.
     Per employee and employer they were told that no pre-x
     would apply to the VSTD. ER is insisting that she has
     never seen a VSTD policy with a pre-x clause included.
     Emails attached from Christi Harvey and John Petrosky
     addressing the Pre-x.    Exception was made to provide
     continuity of coverage for those employees who were part
     of the initial group set up on 1/1/16 along with an
     acquisitions. That is addressed in Christi's email. She
     also stated that we would waive the prex for new hires
     that had prior coverage. We are asking that the above
     claim be processed without Pre-X.51



     48 (
          continued)
          •••

No. 100-15, pp. 2:2-3:11.
      Plaintiff's Proposed Finding of
     49
                                                 Fact   18,   Docket Entry
No. 128-7, p. 10 (citing AR 757-58).
     50
          AR 760.
     51
          AR 118 and 753.
                                     -15-
     41.       By email dated April 6, 2017, at 6:29 p.m., June Taylor

sent an Exception Request for Situs Group to Susan Doyle and Minnie
Titus-Glover ("Titus-Glover") explaining that
     [f]ormer sales rep sent an email to the broker stating
     that the pre-ex did not pertain to existing employees or
     employees that were being acquired and had prior coverage
       email is attached[.]

               Claim has been denied   Lisa Bunner[.]
          Request to remove the pre-ex for the existing
     employees as stated in Christy's email to the broker[.]
               Request to process the claim for Lisa Bunner[.]52

     42.       By email dated April 7, 2017, Habib advised Plaintiff
that "the exception to have this approved . . . has been submitted"
and Dearborn's local representative was doing "everything possible
to get it reviewed and approved and paid as fast as possible." 53
     43.       By email dated April 11, 2017, Titus-Glover wrote to June

Taylor and Marvin Ouellette stating
     June,
     Please see attached       for the Exception Decision to go
     ahead and process the     Bunner claim, however pre-x for New
     hires is not waived       for the group and this has to be
     clearly communicated      to the group and broker and Mike
     wants a copy of that      communication sent to him.




     52
          AR   752.
      Plaintiff's Proposed Finding of Fact 23, Docket
     53
                                                                   Entry
No. 128-7, p. 12 (citing AR 848 and quoting AR 1229).
                                    -16-
     Marvin,

     Please pass on to the claims team to process the claim
     accordingly, however pre-x will apply to any future claims for
     employees hired after 1/1/2016.     54

     44.   By email dated April 12, 2017, Minnie Titus-Glover wrote

to Jennifer Agger and Kim Durant regarding "Situs Group GAE20260 -

Bunner Claim exception" stating that "[i]n Marvin's absence, please

see attached decision to proceed with the decision for the Bunner

claim for Situs Group.   Please confirm when claim is process [sic]

and we would greatly appreciate you expediting this processing

tomorrow."55 Although the email states, "Attachments: Approved ED -

Bunner Lisa - Situs Group GAE20260.pdf," the referenced attachment

is not included in the Administrative Record.

     45.   By email dated April 12, 2017, Jennifer Agger wrote to

STD Claims Examiner Alan Roy ("Roy")

     [w]e need your assistance on this one, would you be able
     to approve based on the attached exception? Diana Enman
     handled this claim and determined the claimant was not
     eligible and considered pre-ex - this was appropriate.
     DN has waived pre-ex for her and other individuals (I
     will update the Client Profile) .56

     46.   Roy replied the same day, "I'm working on it now."57




     54AR 750-51.
     55AR 749-50.
     56AR 748-49.
     57AR 748.

                               -17-
      47.   Later that same day, Roy called Plaintiff by telephone to
inform her that her claim for STD benefits had been approved based
upon an exception, 58 and explaining that he wanted to let her "know
that we were able to reverse [the initial denial].        I guess it was
some miscommunication with you and the broker or something."59

      48.   By email dated April 12, 2017, Habib notified Plaintiff
that she had "received notification that the claim has been
approved. " 60

      49.   Thus, after agreeing to make an exception to the Pre­

existing Condition exclusion upon which Plaintiff's STD claim had
been denied, Dearborn approved Plaintiff's claim for STD benefits
through August 28, 2017, the date she expected to return to work.61


      Plaintiff's Proposed Finding of Fact 23, Docket Entry
      58

No. 128-7,    p.  13   (citing Audio Transcription of: Phone
Conversations 4-12-17 at 12:05, Docket Entry No. 100-6, p. 2:2-21).
      Audio Transcription of: Phone Conversations 4-12-17 at 12:05,
      59

Docket Entry No. 100-6, pp. 3:24-4:2.
      Plaintiff's Proposed Finding
      60
                                        of   Fact   23,   Docket   Entry
No. 128-7, p. 13 (citing AR 1230)
      Agreed Finding of Fact 13 (citing AR 112-13 ("reversal of
      61

pre-ex claim reopened and approved to 8-28 letter in system")i
AR 535 ("STD had determined that EE was pre-existing due to the
medical records obtained, but decision was reversed based on
information from ER. EE is saying that the broker told her ER that
i[f] EE's signed up right away they would not be subject to pre-x.
EE thinks that is what happened but will confirm with ER.")). See
also AR 104-06 (Letter dated April 12, 2017, notifying Plaintiff
that claim for STD benefits had been approved, that her last day of
work was March 10, 2017, her date of disability was determined to
be March 11, 2017, and that her benefits would begin on March 25,
2017, the first day following her 14-day elimination period)i AR
                                                     (continued... )
                                -18-
      50.      On   July   5,   2017,   Plaintiff   met   with   a   vocational

counselor who noted in Plaintiff's file that

      Ms. Bunner is concerned because her STD ends in August
      and is unsure if she is eligible for LTD. Voe. counselor
      offered to inquire about her LTD benefits and Ms. Bunner
      requested to do it herself. She will contact her HR and
      inquire about her LTD benefits.     If Ms. Bunner is not
      eligible for LTD disability she needs to be working by
      the end of August for financial reasons. 62

      51.      On July 12, 2017, Plaintiff again met with a vocational
counselor who noted in Plaintiff's file that Plaintiff "reported

that she spoke with her HR and she is eligible for LTD but would be
released from her company if she does not return to work when her

STD ends. " 63
      52.      On August 1, 2017, Plaintiff spoke on the telephone with
Roy who told her that her STD benefits were approved to August 30,
2017, 64 and in response to Plaintiff's statement that she was trying
to get her doctors to tell her whether or not they were going to
release her to return to work the following exchange occurred:


          continued)
      61 ( •••

106 (Claim notes stating that Plaintiff's STD claim had been
reopened and approved); Audio Transcription of: Phone Conversations
2-23-17 at 2:00, Docket Entry No. 100-2, p. 10:21-24 (Plaintiff's
intake interview during which she identified August 28, 2017, as
the day she expected to return to work); and Audio Transcription
of: Phone Conversations 4-12-17 at 12:05, Docket Entry No. 100-6,
p. 3:10-15 (identifying August 28, 2017, as the day Plaintiff
estimated she would be able to return to work)
      Plaintiff's Proposed Finding of Fact
      62
                                                          34,    Docket   Entry
No. 128-7, p. 17 & n. 89 (citing AR 1390)
      63
           Id. (citing AR 1391) .
      AR 2411, Transcript of Audio File Lisa Brunner and Alan Roy,
      64

August 1, 2017, ·p. 2:15-21.
                                        -19-
     ALAN ROY:          Oh, if they don't, that's not that big a
                        big deal. I'm trying to see if you have
                        long-term disability or -- hold on one
                        second.

                        You do. So it would be -- it would go to
                        long-term disability, and then we would
                        just   need   verification . from   your
                        physician that they're going to extend
                        your claim.

     LISA BUNNER:       That they're going to do what?

     ALAN ROY:          Extend your disability.

     LISA BUNNER:       Got it. Okay.     Are there forms that
                        they'll have to fill out or --

     ALAN ROY:          No.  Just medical records -- so what we
                        do is,    I'll send it to long-term
                        disability, and then they'll -- and then
                        they'll end up just -- if you can get the
                        medical records over, they can nine times
                        out of ten, probably get it -- get it
                        going. We just need like --

     LISA BUNNER:       Okay.

     ALAN ROY:          - - where you're restricted and limited
                        to, so I need medical records to get you
                        to be on the 30th, so when I get that,
                        I'll   send    you over   to   long-term
                        disability. 65

     53.     By email dated August 7, 2017, Plaintiff responded to an

inquiry from Habib about when or if she would be returning to work,

"[i] t does not appear that my doctors will be releasing me to

return to work before my STD ends on September 9.                  I am in the

process     of   gathering   medical    records    for    Dearborn   so I   can

transition to LTD." 66


     65
          Id. at pp. 3:5-4:3.
     66
          Plaintiff's   Proposed   Finding    of   Fact    36,    Docket Entry
                                                                 (continued... )
                                       -20-
        54.       On August 21,     2017,    Plaintiff tried to reach Roy by

telephone but because he was at lunch,                    she told the woman who

answered· the          telephone,    Denise        Soto   ("Soto"),   that   she   was

transferring from           short- to long-term disability and that her

doctor wanted to know if there were any forms that needed to be

filled out.         After accessing Plaintiff's records, Denise responded

that no forms were needed. 67           Soto told Plaintiff,

        I am looking at a letter that was sent to you back on
        April 12th. This is your approval letter.

             In that letter where it indicates you're approved to
        8-28, and if unable to, for medical reasons, to have your
        doctor send us the dictated medical records from July 1st
        to current.

             So any chart notes that are still        that are
        available from your visits that you have been to since
        July 1st, they want to be sending that information. 68

Soto also told Plaintiff "[t]hat's what they are going to review;

and then once they get your claim approved through the maximum

duration of short-term, they will send it automatically to long­

term.        And you will get notification from them. " 69

        55.       By email dated August 22, 2017, Plaintiff wrote to Habib:



          continued)
        66 ( ••
            •
No. 128-7, p. 18 (quoting AR 1231).
      Audio Transcription of: Phone Conversations 8-21-17, Docket
        67

Entry No. 100-7, pp. 2:5-3:9.
        68
             Id. at 3:24-5:2.
      Id. at 4:24-5:3.
        69
                         See also Plaintiff's Proposed Finding of
Fact 37, Docket Entry No. 128-7, p. 18.
                                            -21-
     My doctor will not be releasing me in time to return to
     Situs. I will be transitioning to LTD. Would you please
     help me get set up on COBRA? Let me know what I need to
     do in terms of Situs terminating my employment, assuming
     that is the protocol. 70
     56.      On August 23, 2017, Roy telephoned Plaintiff to ask if
she had submitted the medical records needed to extend her STD

benefits, and when Plaintiff told him that she was still undergoing

occupational and speech therapy, Roy told her that
    what I am going to do is -- I'll get it over. I'm going
    to extend your claims so there's no lapse in payment.
      . I had you approved to the 30th anyway's.    So I'll
    approve you to the 9th. That's your maximum benefit.
    . And then I'll send your file to long-term disability.
    They may need some stuff, and I don't really know what
    they are going to need, but just in case, I don't want
    there to be like a huge gap in, like, your payments. 71
     57.      By letter dated August 23,        2017,   Dearborn notified
Plaintiff that
     [b] ased on the information in your file, your STD
     benefits have been extended to 09/09/2017 the STD maximum
     duration.
     Your file has been referred to our Long Term Disability
     Department for review and consideration of Long Term
     Disability (LTD) benefits. You will be contacted by an
     LTD representative within 10 days of your claim being
     assigned. 72
     58.      On September 7, 2017, Plaintiff called Roy to verify


      Plaintiff's Proposed Finding
     70                                    of    Fact   38,   Docket   Entry
No. 128-7, p. 19 (citing AR 1233).
      Audio Transcription of: Phone Conversations 8-23-17, Docket
     71
Entry No. 100-9, p. 4:7-17. See also Plaintiff's Proposed Finding
of Fact 39, Docket Entry No. 128-7, p. 19.
     72   AR 93.   See also Agreed Finding of Fact 13 (citing AR 92-94).
                                    -22-
to he had received the physician letter that he had recommended she

send. After determining that she had sent the letter to the wrong

email address,       she resent the letter to the correct address. 73

Plaintiff then followed up with an email to Roy asking if payment

would "continue as usual or [would]        there be a lapse?"74     Roy

replied:     "LTD is ever[y] month so it will pay at end of month

cycle."75

     59.     Dearborn provided Plaintiff STD benefits for the maximum

period of 24 weeks, 76 from March 25, 2017, to September 9, 2017. 77

     60.     Situs    terminated   Plaintiff's   employment   effective

September 10, 2017, because she failed to return to work after her

STD benefits expired on September 9, 2017.78




      Plaintiff's Proposed Finding of Fact 41, Docket
     73
                                                                  Entry
No. 128-7,    p. 20    (citing Audio Transcription of:            Phone
Conversations 9-7-17, Docket Entry No. 100-10).
     74
          Id. (citing AR 2451).


     76
          Agreed Finding of Fact 13 (citing AR 92-94).
      Plaintiff's Proposed Findings of Fact 27, Docket Entry
     77

No. 128-7, p. 14 (citing AR 726 ("Reversal of pre-ex claim reopened
and approved to max . . .11) ) • See also AR 93 (Letter from Dearborn
to Plaintiff dated August 23, 2017, stating in pertinent part that
"[g]iven your date of disability of 03/11/2017; and after
satisfying the 14 day elimination period, STD benefits began
03/25/2017; 24 weeks of benefits will exhaust on 09/09/2017 [.]
Based on the information in your file, your STD benefits have been
extended to 09/09/2017 the STD maximum duration.").
      Plaintiff's Proposed Findings of Fact 42,
     78
                                                         Docket Entry
No. 128-7, p.. 20 (citing AR 849 and 1234).
                                   -23-
E.   Plaintiff's Claim for LTD Benefits

     61.      On September 11, 2017, LTD Claims Examiner Ruthie Briggs

("Briggs") telephoned Plaintiff to schedule an interview required

for processing her claim for LTD benefits, 79 which they scheduled

for Thursday,      September 14,   2017,   at 1:00 p.m. 80     During their

conversation Plaintiff asked Briggs if her LTD benefits had been

approved, and Briggs responded, "[n] ot yet. " 81

     62.      On September 14, 2017, Briggs interviewed Plaintiff by

telephone regarding her application for LTD benefits. 82         During the

interview Briggs told Plaintiff that she might be subject to a pre­

existing condition exclusion as that had come up but been waived

for her STD benefits claim. 83

     63.      By letter dated September 25,         2017,   Dearborn denied

Plaintiff's claim for LTD benefits based on the pre-existing

condition exclusion applicable to the Situs Plan's LTD insurance. 84




      Audio Transcription of: Phone Conversations. 9-11-17, Docket
     79

Entry No. 100-11, p. 2:12-17.
     80
          Id. at 3:19-4:8.
     81
          Id. at 5: 6-8.
     82
          Agreed Finding of Fact 15 (citing    AR   543-51).
      Audio Transcription of: Phone Conversations 9-14-17, Docket
     83

Entry No. 100-12, p. 35:21-25.
      AR 520-26.
     84
                  See also Complaint, Docket Entry No. 1, p. 4 � 13
(citing Exhibit B-1, Docket Entry No. 2-2).
                                    -24-
     64.      By email dated September 25, 2017, Plaintiff wrote Habib

that "Dearborn denied claim for preexisting conditions.      I just got
a call.      Not sure if u have been in touch with them yet." 85

     65.      Habib responded, "Yes, I followed up with them last week
and it is being worked on.      I will advise when I hear back." 86

     66.      By email dated October 6, 2017, Plaintiff again wrote to
Habib stating

     you told me that you were following up with Dearborn to
     address the erroneous denial of my LTD claim due to a
     misrepresentation of coverage terms when I enrolled in
     the plan.  I have not heard from you on this and would
     like a reply.
     Please give me the courtesy of following up with me and
     actively addressing the LTD coverage matter. 87

     67;      Habib replied later the same day that

     I have been talking with Dearborn and will get another
     update from them. My apologies that it is taking so long
     but they unfortunately did the same thing previously with
     the STD coverage.      The coverage for LTD was not
     misrepresented, it was the STD coverage that was and that
     was resolved and you received the full payment for the
     time you were out.   I will escalate with the team and
     follow up next week by EOB Wednesday. Thanks! 88

     68.      By email dated October 10, 2017, Plaintiff again wrote to
Habib stating




     85
          AR 1236.

     sGid.
     87
          AR 1234.



                                   -25-
     I know that you have been following up with Dearborn for
     about 1.5 months. Can you tell me what they attribute
     the delay to? It should be clear from the letter I sent
     to you and to them that approval of my LTD claim is
     justified and warranted.89
     69.      Habib responded the same day stating that
      [a]t this point they are denying the claim. Both plans
     have a pre-existing condition clause. I fought extremely
     hard with Dearborn to have the exception approved for the
     STD but they will not approve the exception for the LTD.
     The claims examiner may request additional information to
     further process the claim however it is up to Dearborn to
     approve or deny. Due to HIPAA regulations I do not have
     access to anything you or your doctor have sent them.
     I've attached information to apply for Social Security if
     you haven't already.


     I've also attached the information regarding the plan
     that states it may not be payable if there is a pre­
     existing condition. I wish I had a better outcome for
     you, however Dearborn does have the final say on this. 90
     70.      On March 22, 2018, Plaintiff filed a timely request for
review of the denial of her claim for LTD benefits, which triggered
a forty-five day decision window within which Dearborn was to

notify her of its determination.          In support of her request for
review Plaintiff argued that her disabling condition was not
Oligodendroglioma, 91    but   instead,    "cognitive   impairments   that
severely limit her ability to learn, remember, process information,




     89
          AR 123 7.

     9oid.

     91
          Agreed Finding of Fact 16 (citing AR 638-1285).
                                   -26-
multitask and complete tasks in a timely manner, all indispensable

aspects of her former duties." 92
     71.      Plaintiff also wrote a letter explaining that
     if I had not been led to believe by Situs and Dearborn
     National representatives that I would receive long-term
     disability benefits after my short-term disability
     benefits ended, I would have returned to Situs on
     September 9, 2017[,] and asked that I be reassigned to a
     position that could accommodate by neurological
     condition. However, since I believed that I would be
     receiving income from Dearborn National in the form of
     long-term disability benefits, I · believed the best
     strategy for my long-term employment prospects would be
     to focus on my rehabilitation.     Unfortunately, since
     Dearborn national denied my claim, that income has been
     lost, and I have been unable, despite diligent efforts,
     to secure alternative full-time employment.      This is
     particularly difficult for me as I am unmarried and have
     no children. . . . I have nobody to provide for me other
     than myself.
          I believe that I was entitled to long-term
     disability benefits from Dearborn National because I
     received short-term disability benefits from Dearborn
     National and because of repeated representations made to
     me by Dearborn National and Situs representatives that
     led me to believe that the benefits I received through my
     employment at Situs would not depend on whether or not I
     had a pre-existing condition.
          Specifically, shortly after my employment at Situs
     (in October 2016), I attended a benefits orientation
     where Kyndria Perkins, the Benefits Coordinator for
     Situs, told those present, including myself, that we
     would be eligible for benefits whether or not we had pre­
     existing conditions and that "no questions" would be
     asked about our prior health in determining our
     eligibility for benefits.         A Dearborn National
     representative, whose name I do not recall, also attended
     that meeting and did not correct Ms. Perkins' statement.




     92
          AR 639.

                                  -27-
         At that time, I had a choice between applying for
    benefits as a "new hire" or applying for new benefits
    during the next open enrollment period (which began
    either in late November or December 2016).       As Open
    Enrollment was only scheduled to begin a month after I
    was hired, I checked to see (while I was still eligible
    to receive benefits as a new hire) what forms I would
    need to complete for Open Enrollment.       However, the
    online application I found for Open Enrollment through
    Situs' portal contained questions related to my prior
    health. As that seemed to conflict with what I had been
    told before, I inquired about the discrepancy and was
    told, in conversations with both Ms. Perkins and Jolene
    Turner (Situs Recruiting Coordinator), that only new
    hires were exempt from pre-existing condition exclusions
    and that I would be required to answer questions about my
    prior health (and that pre-existing condition exclusions
    would apply) if I waited until Open Enrollment to apply
    for benefits.
         Prior to that point, I had intended to apply for
    benefits during Open Enrollment because I already had
    medical coverage under an individual Humana policy that
    I had obtained in the healthcare marketplace, for which
    I had already paid the premium, and under which I had
    already met the full deductibles for the policy for that
    year. However, based on what I had been told, since I
    could not apply for disability benefits unless I also
    obtained medical coverage through Situs, and since I
    wanted to have benefits with no pre-existing condition
    exclusions, I enrolled for benefits as a new hire,
    including medical coverage, and paid the premiums that
    were due effective as of the date of my employment with
    Situs (October 11, 2016). As part of my application for
    these new benefits, and consistent with what had been
    represented to me, I was not asked for and did not
    provide any information regarding my prior health.
    Applicable premiums for these benefits, including
    premiums for the period from the date I was hired through
    Open Enrollment, were subsequently deducted from my Situs
    paychecks. 93
    72.     By   letter   dated   May    1,   2018,   Dearborn   notified
Plaintiff's counsel that it had requested more medical records,


    93
         Agreed Finding. of Fact 38 (citing AR 847-48).
                                  -28-
that it was extending the deadline for its determination by forty­

five days to June 15, 2018, and that the extension was necessary

because it had not received all of Plaintiff's medical records. 94

     73.           Dearborn sent letters to Plaintiff (through her counsel)

regarding the need for additional medical records on May 22, 2018, 95

and again on May 31, 2018. 9 6

     74.           Plaintiff filed this action on June 2,       2018,   before

Dearborn rendered a determination on her request for review. 97

     75.           Dearborn continued to send letters to Plaintiff (through

her counsel) regarding the need for additional information on July

11, 2018, 9 8 July 24, 201899 , and July 27, 2018. 100

     76.           On August 14, 2018, Dearborn denied Plaintiff's appeal. 101

     77.           Finding that Plaintiff had filed her lawsuit prematurely,

Magistrate Judge Johnson suggested a remand for the purpose of




     94
             AR 1506.
     95
          AR 1920.
     9
         6   AR 1926.
     97
             Complaint, Docket Entry No. 1.
     98
             Agreed Finding of Fact 21 (citing AR 2054-55).
     99
             Id.   (citing AR 2062).
     100     rd.    (citing AR 2064).
     101
             Agreed Finding of Fact 22 (citing AR 2088-95).
                                         -29-
supplementing the record with additional evidence, and on March 4,
2019, this· action was remanded and stayed. 102

      78.      Dearborn obtained additional documentation from M.D.
Anderson, showing that on October 5, 2016, Plaintiff was evaluated
by neuropsychologist Dr. Noll, who concluded that his evaluation

revealed "impairments in learning and memory.                          11103



      79.      By     letter   dated      July    16,     2019,    Dearborn       denied
Plaintiff's appeal on remand. 104
      80.      On    August    5,     2019,   Plaintiff     submitted          additional
information for Dearborn to review,                 and on September 4, 2019,
Magistrate          Judge   Johnson     ordered   Dearborn        to      consider   that

information. 105
      81.      By letter dated October 4, 2019, Dearborn issued another
letter denying Plaintiff's appeal. 106
      82.      On October 28, 2019,           the Magistrate Judge lifted the

stay. 101



       see Memorandum, Recommendation, and Order, Docket Entry
      102

No. 44; Order Adopting Magistrate Judge's Memorandum and
Recommendation, Docket Entry No. 50 (granting Plaintiff's Motion to
Remand and staying the case).
      103
            Agreed Finding of Fact 25 (citing AR 2194-2196) .
      104
            Agreed Finding of Fact 26 (citing AR 2368-2372).
       Agreed Findings of Fact 26-27
      105                                               (citing AR 2497-2537,        and
Order, Docket Entry No. 68).
      106
            Id. (citing AR 2591-97).
      107
            Order, Docket Entry No. 74.
                                          -30-
                       III. Conclusions of Law

     Plaintiff argues that she is entitled to judgment on her ERISA
estoppel claim because before she enrolled in the Situs Plan,
"Defendants made several misrepresentations              (and related non­
disclosures) the gist of which was that [she] would not be subject
to pre-existing condition exclusions if she enrolled for benefits
as a new hire, 11108 and because            " [a] fter she applied    for STD
benefits, Defendants        . made          . additional misrepresentations
     . regarding her eligibility for LTD benefits. 11109             Asserting
that she reasonably relied on Defendants' misrepresentations to her
detriment, and that her extreme vulnerability and the fact that
Defendants repeatedly misled her in response to numerous diligent
inquiries constitute extraordinary circumstances, Plaintiff urges
the court to enter judgment in her favor.110           Defendants urge the
court to deny Plaintiff's Motion for Judgment,111 because Plaintiff
fails to establish a material misrepresentation on which she

reasonably    relied   to      her      detriment     under   extraordinary

circumstances.112



     108Plaintiff's Motion for Judgment, Docket Entry No. 13 6, p. 9


     109Id.


     111Defendants' Response to Motion for Judgment, Docket Entry
No. 141, p. 39 � 73.
     112Id. at 7 � 3 and    15 � 2 O.

                                     -31-
A.   Jurisdiction

     1.        The court has jurisdiction over this action pursuant to

28 U.S.C. § 1331, because the claims asserted are based on federal

law, i.e., ERISA and federal common law developed pursuant thereto.

See Estate of Bratton v. National Union Fire Insurance Company of

Pittsburgh, PA, 215 F. 3d 516, 520-21 (5th Cir. 2 O 00) (citing 29

U.S.C.    §   1132 (a) (1) (B)).

     2.        The court has jurisdiction over the parties.

     3.        Venue is proper pursuant to 28 U.S.C.         §   1391.



B.   The Parties' Potential Liability

     4.        The Fifth Circuit has recognized that proper defendants

under ERISA include the employer, the employee benefit plan, and

"the party that controls administration of the plan," including

third-party administrators who "take on the responsibilities of the

administrator."          LifeCare Management Services LLC v. Insurance

Management Administrators, Inc., 703 F.3d 835, 845 (5th Cir. 2013)

(quoting Gomez-Gonzalez v. Rural Opportunities, Inc., 626 F.3d 654,

665 (1st Cir. 2010))           Thus, Situs as the sponsor and administrator

of the Situs Plan, the Situs Plan, and Dearborn as the claims

administrator       of   the    Situs   Plan,   are   all   properly     named   as

defendants in this action.




                                        -32-
C.     Federal Rule of Civil Procedure 52

       5.   The court's ruling on a motion for judgment based on the
administrative record is equivalent to a bench trial on the record

with the court acting as the finder of fact.        See Muller v. First

Unum Life Insurance Co., 341 F.3d 119, 124 (2d Cir. 2003).           See
also Kearney v. Standard Insurance Co., 175 F.3d 1084, 1094-95 (9th

Cir.   1999)(en bane) (in ERISA disability benefits case,           "[a]
majority of us conclude that, in its discretion        . . the district
court may try the case on the record that the administrator had
before it").
       6.   In a trial on the record,          the court evaluates the
persuasiveness of conflicting evidence,          decides which is more

likely true, and makes findings of fact and conclusions of law
pursuant to Federal Rule of Civil Procedure 52(a).        Id.   See also
Kearney, 175 F.3d at 1095 ("In a trial on the record, but not on
summary judgment, the judge can evaluate the persuasiveness of
conflicting testimony and decide which is more likely true.").
       7.   Federal Rule of Civil Procedure 52(a) requires the court
conducting a bench trial to "find the facts specially and state its
conclusions of law separately." A court's findings are sufficient
to satisfy Rule 52 if they afford the reviewing court "a clear
understanding of the analytical process by which the ultimate
findings were reached." Valley v. Rapides Parish School Board, 118
F.3d 1047, 1053-54 (5th Cir. 1997)       "Rule 52(a) does not require
that the district court set out        [its]   findings on all factual
questions that arise in the case."      Id. at 1054.

                                -33-
D.   The Administrative Record

     8.      For reasons stated by Magistrate Judge Johnson in the

Memorandum    and   Recommendation   issued   on   May   26,   2020,   the

administrative record closed on October 4, 2019, the date on which

Defendants issued their final determination of Plaintiff's claim

for LTD benefits at the administrative level. 113



E.   Standard of Review

     9.    The Fifth Circuit has recognized ERISA estoppel as a

cognizable federal common law remedy.         Mello v. Sara Lee Corp.,

431 F.3d 440, 444 (5th Cir. 2005) ("We now join other circuits in

explicitly adopting ERISA-estoppel as a cognizable theory.").

     10.   Estoppel is an equitable remedy that "operates to place

the person entitled to its benefit in the same position he would

have been in had the representations been true."         CIGNA Corp. v.

Amara, 131 S. Ct. 1866, 1880 (2011) (citation omitted).          See also

Geralds v. Entergy Services, Inc., 709 F.Jd 448, 449-53 (5th Cir.

2013) (reversing dismissal of ERISA estoppel claim for compensatory

money damages).

     11.   "Because the application of ERISA-estoppel is a legal

theory rather than an interpretation of the Plan's terms, it should

be reviewed de novo."     Mello, 431 F.Jd at 444 (citing Rhorer v.

       3
     11Memorandum and Recommendation, Docket Entry No. 108, p. 18.
See also Order Adopting Magistrate Judge's Memorandum &
Recommendation, Docket Entry No. 116.
                                 -34-
Raytheon Engineers and Constructors, Inc., 181 F.3d 634, 639 (5th

Cir. 1999); and Izzarelli v. Rexene Products Co., 24 F.3d 1506,

1514     (5th Cir. 1994)      (noting that    "in contrast to the great
deference we grant the [administrator's] interpretations of the
Plan, which involve contract interpretation, we accord no deference

to   [its]      conclusions as to the controlling law,         which involve
statutory interpretation") (quotations and citations omitted)).


F.     Elements of ERISA Estoppel

       12.      The elements of an ERISA estoppel claim are:           (a) a
material misrepresentation; (2) reasonable and detrimental reliance
upon the misrepresentation; and (3) extraordinary circumstances.
Mello, 431 F.3d at 444-45.114      See also High v. E-Systems, Inc., 459
F.3d 573, 579 (5th Cir. 2006).
       13.      "A   misrepresentation   is   material    if   there   is   a
substantial likelihood that it would mislead a reasonable employee
in making an adequately informed decision."              Mello, 431 F.3d at
445.
       14.      A failure to disclose information, particularly if not
done with intent to deceive, is not a material misrepresentation
giving rise to an ERISA estoppel claim.            See Khan v. American
International Group, Inc., 654 F. Supp. 2d 617, 629 (S.D. Tex.
2009) (citing Burstein v. Retirement Account Plan for Employees of



       114   Agreed Conclusion of Law 6.
                                     -35-
Allegheny Health Education and Research Fund, 334 F.3d 365, 383 (3d

Cir. 2003) (" [W]e have consistently rejected estoppel claims based
on simple ERISA reporting errors or disclosure violations, such as
    . an omission in the disclosure documents.").
        15.    Detrimental reliance encompasses both reasonableness and

injury.       To establish this element, Plaintiff must have reasonably
taken some action, or refrained from taking some action, regarding
benefits as a result of Defendants' material misrepresentations.
Plaintiff must also demonstrate that she relied upon Defendants'
material misrepresentations in a way that later led to injury.                   See
Pell v. E.I. DuPont de Nemours            &   Co., Inc., 539 F.3d 292, 301-03
(3d Cir. 2008) (citing Curcio v. John Hancock Mutual Life Insurance
Co., 33 F.3d 226, 237 (3d Cir. 1994) (concluding that plaintiffs
"suffered an injury in giving up an opportunity to accommodate
their insurance needs through an independent insurance carrier
because       of    their   reasonable        reliance     on   Capital   Health's
representations.")).
        16.    A plaintiff's reliance on informal documents or oral
representations "can seldom, if ever, be reasonable or justifiable
if [the documents or representations are] inconsistent with the
clear    and       unambiguous   terms   of     plan     documents   available   or
furnished to the [plaintiff]."                Mello, 431 F.3d at 447 (quoting
Sprague v. General Motors Corp., 133, F.3d 388, 404 (6th Cir.) (en
bane), cert. denied, 118 S. Ct. 2312 (1998)).


                                         -36-
        17.      Extraordinary circumstances require

        (1) acts of bad faith; (2) attempts to actively conceal
        a significant change in the plan; (3) the commission of
        fraud; (4) circumstances where a plaintiff repeatedly and
        diligently inquired about benefits and was repeatedly
        misled; or (5) an especially vulnerable plaintiff.115
Brown v. Aetna Life Insurance Co., 975 F. Supp. 2d 610, 625-26

(W.D. Tex. 2013)            (citing Burstein,     334 F.3d at 383;      Kurz v.
Philadelphia Electric Co., 96 F.3d 1544, 1553 (3d Cir. 1996), cert.
denied, 117 S. Ct. 1247 (1997); and Curcio, 33 F.3d at 226).                 See
also Cell Science Systems Corp. v. Louisiana Health Service, 804 F.
App'x 260, 266 (5th Cir. 2020) (per curiam) ("Although .                     our
court has not specifically defined the term, we have recognized the
Third Circuit's approach with approval."); and High, 459 F.3d at
580 n. 3 (citing with favor, Curcio, 33 F.3d at 226, for its "in
depth" discussion of what constitutes extraordinary circumstances) .
        18.      Plaintiff,   as the party seeking recovery,           bears the
burden of proof on each element of her estoppel claim.                 High, 459
F.3d at 579.


G.      Plaintiff Has Failed to Prove by a Preponderance of the
        Credible Evidence the Elements of an ERISA Estoppel Claim

        Plaintiff          argues   that        Defendants    made      material
misrepresentations both before and after she enrolled in the Situs
Plan,         that   she    reasonably   relied     on   Defendants'    material
misrepresentations to her detriment, and that Defendants' material

        115
              Agreed Conclusion of Law 10.
                                         -37-
misrepresentations were made under extraordinary circumstances.

Asserting that they did not make any material misrepresentations,

Defendants argue that even if they did, they did not do so under
extraordinary circumstances, and Plaintiff did not reasonably rely
on any material misrepresentation to her detriment.



        (i)   The Alleged Misrepresentations
        Asserting that Defendants' misrepresentations started before
she enrolled in the Situs Plan and continued throughout her
employment by Situs, Plaintiff argues that Defendants made sixteen
material misrepresentations as to whether pre-existing conditions
could preclude her from receiving benefits under the terms of the
Situs Plan, and whether the scope of the waiver that she received
for the pre-existing conditions exclusion applicable to her claim
for STD benefits extended to her claim for LTD benefits. 116           The
sixteen representations about which Plaintiff complains consist of
three pre-enrollment representations, and thirteen post-enrollment
representations.     Defendants argue that none of the representations
about      which   Plaintiff   complains   were   materially   false    or
misleading, that Plaintiff's account of the representations lacks

credibility,        and   that     the     representations     are     not



       Plaintiff's Motion for Judgment, Docket Entry No. 136,
     116

pp. 13-23 �� 10-31.    See also Ms. Bunner's Reply in Support of
Motion for Judgment on ERISA Estoppel ("Plaintiff's Reply") , Docket
Entry No. 146, pp. 37-45 �� 68-92.
                                   -38-
misrepresentations     at   all   but,    instead,   misunderstandings   or

representations made during the claims process, which the court has
already held was full and fair. 117


           (a)   Defendants' Pre-Enrollment          Representations   Were
                 Material Misrepresentations

     19.   Plaintiff    argues,     and    the   court   concludes,    that
Defendants made material misrepresentations when, at a benefits
orientation Plaintiff attended in October of 2016, Situs's Benefits

Coordinator, Perkins,       told the attendees that they would be
eligible for benefits under the Situs Plan whether or not they had

pre-existing conditions and that no questions would be asked about
prior health in determining their eligibility for benefits.
     20.   Perkins' statements at the benefits orientation were

false and, therefore, misrepresentations, because as stated above
in § II.B, Findings of Fact 13-14 and 18-19,the Situs Plan's STD
and LTD insurance both contained pre-existing conditions exclusions
that did not exempt new hires.
     21.   Perkins' statements at the benefits orientation were
material because there is a substantial likelihood that they would



     11Defendants' Response to Motion for Judgment, Docket Entry
       7

No. 141, pp. 15-22 �� 20-35 (pre-enrollment representations), and
30-34 �� 54-57 (post-enrollment representations).       See also
Memorandum and Recommendation, Docket Entry No. 108, pp. 26-31
(holding that administrative review was full and fair); and Order
Adopting Magistrate Judge's Memorandum and Recommendation, Docket
Entry No. 116.
                                   -39-
mislead a reasonable employee in making an adequately informed

decision about whether to enroll in the Situs Plan.               Mello, 431
F.3d at 445.
        22.   Plaintiff   argues,     and    the    court   concludes,     that
Defendants made material misrepresentations to Plaintiff when,

later in October of 2016 in response to her questions about the
Situs     Plan's   pre-existing     conditions     exclusions,   Perkins   and
Situs's Recruiting Coordinator, Turner, told Plaintiff that only

new hires were exempt from the preexisting conditions exclusions
and were able to enroll in the Situs Plan without answering
questions about prior health, and that if she waited until Open

Enrollment she would be required to answer questions about her
prior health and would be subject to the pre-existing conditions
exclusions.
        23.   Perkins' and Turner's responses to Plaintiff's questions
were false and, therefore, misrepresentations, because the Situs
Plan's STD and LTD insurance both contained pre-existing conditions
exclusions, and new hires were not exempt from those exclusions.
        24.   Perkins' and Turner's responses to Plaintiff's questions
were material because there is a substantial likelihood that they
would mislead a reasonable employee in making an adequately
informed decision about whether and when to enroll in the Situs
Plan.     Mello, 431 F.3d at 445.




                                      -40-
      25.    Plaintiff   argues,   and     the   court   concludes,     that

Defendants made material misrepresentations by providing her a new

hire enrollment form that did not ask prior health questions after
providing her an open enrollment form that did ask prior health
questions.
      26.    The difference between the enrollment form for new hires
and   the    open   enrollment   form    provided   to   plaintiff    was   a

misrepresentation because new hires were not exempt from the pre­
existing condition exclusions to which the Situs Plain's STD and

LTD insurance were both subject.
      27.    The difference between the enrollment form for new hires

and the open enrollment form provided to plaintiff was material
because there is a substantial likelihood that the difference would
mislead a reasonable employee in making an adequately informed
decision about whether and when to enroll in the Situs Plan.

Mello, 431 F.3d at 445.
      28.    Defendants challenge the       credibility of     Plaintiff's
account of the pre-enrollment representations on which she bases
her ERISA estoppel claim by arguing that
      the only evidence Plaintiff has submitted in support of
      her "pre-coverage" ERISA-estoppel claim is her own
      unsupported statement, detailing oral communications she
      had with Situs personnel on two occasions nearly 18
      months previously, when her own attorney contends the
      causes of her alleged disability include cognitive
      impairments that severely limit her ability to learn,
      remember and process information.        AR 657.     The
      unsupported   statement   is   further   undermined   by


                                   -41-
      Plaintiff's contention that she paid premiums, when LTD
      premiums were paid by her employer. 118

      Defendants'     challenge to Plaintiff's     credibility   ignores
evidence that corroborates the veracity of Plaintiff's account of
the material misrepresentations made by Perkins and Turner in

October of 2016. As detailed above in§ II.D, Findings of Fact 40-
41, following Dearborn's initial denial of Plaintiff's claim for

STD benefits, Dearborn's claim notes contain an email dated April
6,   2017,    3:34 p.m.,     showing that Dearborn's representative in
Houston asked that Plaintiff's claim be excepted from the pre­
existing condition exclusion because
      [p] er employee and employer they were told that no pre-ex
      would apply to the VSTD. ER is insisting that she has
      never seen a VSTD policy with a pre-x clause included. .
      . . She also stated that we would waive the prex for new
      hires that had prior coverage. We are asking that the
      above claim be processed without Pre-X.119
Dearborn's claim notes also contain a second email dated April 6,

2017, 6:29 p.m., showing that the exception request was forwarded
to others together with the following explanatory note:
      Former sales rep sent an email to the broker stating that
      the pre-ex did not pertain to existing employees or
      employees that were being acquired and had prior coverage
         email attached.
              Claim has been denied -- Lisa Bunner[.]



      118
       Defendants' Response to Motion for Judgment, Docket Entry
No. 141, p. 20 1 31. See also AR 848 (Plaintiff's March 22, 2018,
Letter to Dearborn in support of her request for review).
      119AR   118 and 753.
                                    -42-
          Request to remove the pre-ex for the existing
     employees as stated in Christy's email to the broker [.] 120

Accordingly, the court concludes that Plaintiff's statements that

in   October         of   2016    Perkins       and   Turner    made   the    material

misrepresentations that she says they made are credible,                           and
Defendants' contention to the contrary is unfounded.

     29.      Asserting that a Dearborn representative was present at
the October 2016 benefits orientation but did not correct Perkins'

material misrepresentations, Plaintiff argues that the Dearborn

representative's           silence    is    a    material      misrepresentation    by
omission.       Because Plaintiff is unable to identify the Dearborn
representative, and has not offered any evidence that the Dearborn
representative had a duty to correct Perkins' misrepresentations or
remained silent because of an                    intent to deceive,          the court

concludes that the Dearborn representative's failure to correct
Perkins' material misrepresentations does not constitute either an

adoption        of        those      misrepresentations          or    a      material
misrepresentation by omission.                  See Khan, 654 F. Supp. 2d at 629
(citing Burstein, 334 F.3d at 383).


              (b)     Defendants' Post-Enrollment Representations Were
                      Not Material Misrepresentations
     Plaintiff argues that Defendants made six post-enrollment
representations related to her claim for STD benefits and seven


     120
           AR 752.
                                           -43-
post-enrollment representations about her claim for LTD benefits,121

which      "were false or misleading in that STD benefits and LTD

benefits were both subject to a Pre-existing condition exclusion

and new hires were not exempt or otherwise excepted from that

exclusion." 122      Plaintiff argues that many of these thirteen post­

enrollment representations, i.e., (4)-(14) and (16), "were also

false or misleading in that Defendants did not disclose that:

(i) the exception was a limited waiver; (ii) the exception/limited

waiver only applied to STD benefits; and (iii) [she] would not be

eligible for LTD benefits if she had a pre-existing condition." 123

Although not expressly stated in her papers, Plaintiff appears to

contend that Defendants' post-enrollment misrepresentations were

material because "there is a substantial likelihood that                    [they]

would      mislead   a       reasonable   employee   in   making   an   adequately

informed decision," Mello, 431 F.3d at 445, about whether to return

to work when STD benefits expired.124




       Plaintiff's Motion for Judgment, Docket Entry No. 136, pp.
     121

20-21 1 25(4)-(16) (quoting Plaintiff's Proposed Findings of Fact
129 (4)-(16), Docket Entry No. 128-7, pp. 57-58).
     122
           Id. at 21     1   26 (emphasis in original).



      Id. at 24 1 32.
     124
                                   See also Plaintiff's Reply, Docket Entry
No 146, p. 48 1 101.
  .

                                          -44-
                    (I)    Post-Enrollment     Representations      About     STD
                           Benefits
     30.      Plaintiff argues that Defendants made six post-enrollment
representations (4)-(9) related to her claim for STD benefits that
were materially false and misleading both for what they disclosed
and what they failed to disclose.125             Defendants argue, and the
court concludes,          that because,    as detailed above in        §    II.D,

Findings      of   Fact    40-49,   Defendants    waived     the   pre-existing
conditions exclusion applicable to Plaintiff's claim for STD
benefits, granted Plaintiff's claim for STD benefits, and paid

Plaintiff the maximum amount of STD benefits available, the six

post-enrollment representations related to her claim for STD
benefits were not materially false or misleading either for what
they disclosed or failed to disclose.            Nevertheless, for the sake

of   completeness         the   court     addresses   each    of    these     six

representations individually.
     31.      Representation (4) identifies as a misrepresentation
              after Ms. Bunner applied for STD benefits,
              Situs sending Ms. Bunner an email advising her
              that "the exception to have this approved .
                  has been submitted" and that Defendants
              were doing "everything possible to get it
              reviewed and approved and paid as fast as
              possible" (see Ms. Bunner's Proposed Findings
              � 23) _126


     125   Id. at 20-21 �� 25-26.
       Id. at 20 � 25(4) (citing Plaintiff's Proposed Findings of
     126

Fact 23 and 129(4), Docket Entry No. 128-7, pp. 12 (citing AR 848,
                                                    (continued...)
                                        -45-
      As detailed above in              §    II.D,   Finding of Fact 42,        this

representation derives from an email sent to Plaintiff by Situs'

Benefits Coordinator, Mary Habib ("Habib") on April 7, 2017.                      As
detailed above in § II.D, Findings of Fact 40-41 and 43-49, on
April 6, 2017, Situs sought an exception so that Plaintiff's claim

for STD benefits could be processed and approved despite the pre­
existing conditions exclusion,                and    Plaintiff's   claim for STD
benefits was approved only five days later on April 12,                        2017.
Accordingly,              the court concludes that Representation (4) was

neither false nor misleading and therefore not a misrepresentation.
      32.          Representation (5) identifies as a misrepresentation
"Situs telling Ms. Bunner via email that it 'received notification
that the claim has been approved' (see Ms. Bunner's Proposed

Findings       1    23) ."127   As detailed above in § II.D, Finding of Fact
48, this representation derives from an email that Habib sent to

Plaintiff on April 12, 2017.                As detailed in § II.D, Findings of
Facts 44-46 and 49, Plaintiff's claim for STD benefits was approved
on   April          12,    2017.    Accordingly,     the   court   concludes   that
Representation (5) was neither false nor misleading and therefore
not a misrepresentation.



      126
           continued)
            ( •••

and 1229), and 57.
       Id. 1 25(5)(citing Plaintiff's Proposed Findings of Fact 23
      127

and 129(5), Docket Entry No. 128-7, pp. 13 (citing AR 1230), and
57).
                                            -46-
     33.   Representation (6) identifies as a misrepresentation

     Dearborn National verbally telling Ms. Bunner that her
     claim had been approved based. on an exception (after
     Dearborn National sent her a letter denying her STD
     benefits based on a pre-existing condition exclusion)
     (see Ms. Bunner's Proposed Findings 1� 18, 20, 23). 128
As   detailed    above   in §      II.D,          Finding    of    Fact   47,     this
representation    derives   from    a   telephone           call   that    Plaintiff

received from STD Claims Examiner Roy on · April 12,                      2017.     As
detailed in§ II.D, Findings of Fact 37-38, Plaintiff's claim for
STD benefits was initially denied based on the pre-existing

conditions exclusion, but as detailed in§ II.D, Findings of Fact
40-49, that decision was later reversed following Situs's request
for an exception in Plaintiff's case.                  Accordingly,       the court

concludes that Representation (6) was neither false nor misleading
and therefore not a misrepresentation.
     34.   Representation (7) identifies as a misrepresentation
"Dearborn National sending Ms. Bunner a letter stating that her

'benefits have been approved to 08/28/17'                     (see Ms.     Bunner's

Proposed Findings   11 23, 24, 25).     "1
                                             29
                                                  As detailed above in       §   II.D,
Finding of Fact 49, this representation derives from a letter dated
April 12, 2017, that Dearborn sent to Plaintiff notifying her that


       Id. 1 25(6)(citing Plaintiff's Proposed Findings of Fact 18,
     128

20, 23, and 129(6), Docket Entry No. 128-7, pp. 10 (citing AR 757-
61, 848), 11 (citing AR 759), 13 (citing AR 1230), and 57).
     129
         Id. 1 25(7)(citing Plaintiff's Proposed Findings of Fact 23,
24, 25, and 129(7), Docket Entry No. 128-7, pp. 12-14 (citing AR
739 - 41), and 57).
                                    -47-
her claim for STD benefits had been approved to August 28, 2017,

the date she expected to return to work. Accordingly, the court
concludes that Representation (7) was neither false nor misleading

and therefore not a misrepresentation.
     35. Representation (8) identifies as a misrepresentation

"Dearborn National sending Ms. Bunner a second letter approving her
STD benefits through September 9, 2017 (the STD benefit maximum)
(see Ms. Bunner's Proposed Findings�� 27, 39, 40)." 130 As detailed

above in § II.D, Finding of Fact 57, the representation cited in
this representation derives from a letter dated August 23, 2017,

that Dearborn sent to Plaintiff notifying her that her STD benefits
had been extended to September 9, 2017.      As detailed above in
§ II.D, Finding of Facts 55-56, Dearborn sent Plaintiff the August

23, 2017, letter in response to the notice that she provided to
Dearborn by email dated August 22, 2017, that her doctors would not
be releasing her to return to work, and the telephone conversation
that she had with Alan Roy on August 23, 2017, during which she
again noticed Dearborn that she would not be returning to work as
planned but, instead, would be moving to LTD.     Accordingly, the
court concludes that Representation (8) was neither false nor
misleading and therefore not a misrepresentation.




       Id. � 25(8)(citing Plaintiff's Proposed Findings of Fact 27,
     130

39, 40, and 129(8), Docket Entry No. 128-7, pp. 14, 19-20 (citing
AR 727-29 and 849), and 58).
                               -48-
      36.      Representation (9) identifies as a misrepresentation

 "Dearborn National paying weekly STD benefits to Ms. Bunner until
 she had received the maximum STD benefits available to her (see
Ms. Bunner's Proposed Findings         1 27)    11131
                                                        As detailed above in
§ II.D, Finding of Fact 59, Dearborn paid Plaintiff the maximum
amount       of   STD    benefits   available     under    the   Situs     Plan.
Accordingly,       the court concludes that Representation               ( 9) was

neither false nor misleading and therefore not a misrepresentation.

      37.      Plaintiff argues that each of the six representations

about her claim for STD benefits
      were also false or misleading in that Defendants           did not
      disclose that: (i) the exception was a limited             waiver;
      (ii) the exception/limited waiver only applied              to STD
      benefits; and (iii) [she] would not be eligible            for LTD
      benefits if she had a pre-existing condition. 132
But   because      these    representations     specifically     referred     to
Plaintiff's claim for STD benefits, because as detailed above, in
§ II.B, Findings of Fact 13-14 and 18-19, the Situs Plan's STD and
LTD benefits were governed by different pre-existing conditions
exclusions, and as detailed above, in§ II.D, Findings of Fact 50-
58, when Defendants made the representations related to Plaintiff's

claim for STD benefits, neither Plaintiff nor Defendants knew that
she would later make a claim for LTD benefits, the court concludes


       Id. 1 25(9)(citing Plaintiff's Proposed Findings of Fact 27
      131

and 129(9), Docket Entry No. 128-7, pp. 14 (citing AR 721), and
58).
      132
            Id. at 21   1 26.
                                     -49-
that Defendants's failure to disclose that the waiver she received

for her STD claim did not extend to her LTD claim was neither false
nor misleading and therefor not a misrepresentation by omission. 133


                (II) Post-Enrollment    Representations    About   LTD
                     Benefits

     Seven of the 13 post-enrollment representations (10)-(16) are
statements made to Plaintiff about her claim for LTD benefits.
Like the post-enrollment representations about her claim for STD

benefits,   Plaintiff argues that these representations were all
false or misleading because LTD benefits were subject to a pre­
existing conditions exclusion and new hires were not exempt or
otherwise excepted from that exclusion, and that six of them (10)­
(14) and (16) were also false and misleading because they failed to
disclose that the waiver from the pre-existing conditions exclusion
applicable to her claim for STD benefits did not extend to her
claim for LTD benefits.   For the reasons stated below with respect
to each representation, the court concludes that the seven post­
enrollment representations related to Plaintiff's claim for LTD
benefits were not materially false or misleading either for what
they disclosed or failed to disclose.


     133
          See Memorandum and Recommendation, Docket Entry No. 108,
p. 33 . ( "when Defendants waived the pre-existing condition exclusion
with respect to Plaintiff's STD claim, they were unaware that [she]
would also be making a LTD benefits claim").           See also Order
Adopting Magistrate Judge's Memorandum and Recommendation, Docket
Entry No. 116.
                                -50-
     38.       Representation (10) identifies as a misrepresentation

"Situs telling Ms. Bunner that she would be eligible for LTD
benefits when her STD benefits expired (see Ms. Bunner's Proposed
Findings   1    34)." 134   As evidence that Situs told her she would be
eligible for LTD benefits when her STD benefits expired, Plaintiff

cites notes made by her vocational counselor in July of 2017, and
the intake interview for her LTD benefits claim conducted by LTD

Claims Examiner Briggs on September 14, 2017.
     The   evidence         that   Plaintiff    cites   does   not   show    that
Defendants made material misrepresentations as to whether pre­
existing conditions could preclude her from receiving benefits
under the terms of the Situs Plan, or whether the scope of the
waiver that she received for the pre-existing condition exclusion
applicable to her claim for STD benefits extended to her claim for

LTD benefits.         To the contrary,        as detailed above in     §    II.D,

Findings of Fact 50-51, the notes made by Plaintiff's vocational
counselor show that on July 5, 2017, Plaintiff told the counselor
that she was unsure if she was eligible for LTD benefits, and that
a week later on July 12, 2017, Plaintiff "reported that she spoke




       Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 20
     134

1 25(10) (citing Plaintiff's Proposed Findings of Fact 34 and
129(10), Docket Entry No. 128-7, p. 17 (citing AR 1391 and Audio
Transcription of: Phone Conversations 9-14-17, Docket Entry
No. 100-12, p. 24:12-22), and 58).
                                       -51-
with her HR and she is eligible for LTD. " 135    The counselor's notes

do not mention the pre-existing conditions exclusions or the waiver
that Plaintiff received from that exclusion for her STD benefits
claim.     Moreover, during the September 14, 2017, intake interview,
Briggs told Plaintiff, "I did notice that you might be subject to

pre-x      [sic] -- so pre-existing.     I did see that in STD, in the
short-term disability, that they have said something about that as

well, but it was able to be waived." 136         Accordingly, the court
concludes that the statements referenced in Representation (10)
were not false or misleading and therefore not misrepresentations
either for what they disclosed or failed to disclose, and that even
if the statements were false or misleading, they were not material

because they would not mislead a reasonable employee in making an
adequately informed decision about whether to return to work when
their STD benefits expired.
     39.      Representation (11) alleges that
     when asked by Ms. Bunner, what would happen if
     Ms. Bunner's doctors did not release her to go back to
     work by the time her STD benefits expired, Dearborn
     National telling Ms. Bunner that "if they don't [release
     you to return to work], that's not a big deal," that she
     had LTD, that "it would go to long-term disability, and
     then [Dearborn National] would just �eed verification




     135
         AR   1391.
       Audio Transcript of Phone Conversation 9-14-17, Docket Entry
     136

No. 100-12, p. 35:21-25.
                                  -52-
       from your physician that they're going to extend your
       claim (see Ms. Bunner's Proposed Findings � 35) ." 137
As     detailed   above   in §    II.D,    Finding   of   Fact    52,   this
representation derives from a telephone conversation that Plaintiff
had with STD Claims Examiner Roy on August 1, 2017.              As detailed
above in§ II.B, Findings of Fact 9-12, and 17, because Plaintiff

voluntarily enrolled for the Situs Plan's STD benefits, she was
automatically enrolled for the Situs Plan's LTD benefits. Roy did

not tell Plaintiff that any claim she made for LTD benefits would
be approved. Instead, Roy told her that he would send her claim to

long-term disability, and that "they can nine times out of ten,
probably get it           get it going." 138    Accordingly,      the court
concludes that the statements referenced in Representation (11)
were not false or misleading and_ therefore not misrepresentations
either for what they disclosed or failed to disclose, and that even
if the statements referenced in Representation (11) were false or
misleading, they were not material because they would not mislead
a reasonable employee in making an adequately informed decision
about whether to return to work when their STD benefits expired.
       40.   Representation (12) alleges that
       when asked by Ms. Bunner, what Dearborn National would
       need to transition her to LTD benefits, Dearborn National

     137
         Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 20
� 25(11) (citing Plaintiff's Proposed Findings of Fact 35 and
129(11), Docket Entry No. 128-7, pp. 18 (citing AR 2411-12), and
5 8)

       AR 2411 (Transcription of Audio File Lisa Bunner and Alan
       138

Roy, August 1, 2017, p. 3:21-23).
                                    -53-
       telling Ms. Bunner that it would only need information
       from July 1, 2017[,] to present and that "once they get
       your claim approved through the maximum duration of short
       term they'11 send it automatically to long term.        "
       (see Ms. Bunner's Proposed Findings � 37). " 139
As     detailed     above     in §   II.D,    Finding   of   Fact   54,   this
representation derives from a telephone conversation that Plaintiff
had with Denise Soto on August 21, 2017.          Plaintiff spoke with Soto
because she was unable to reach Roy.           Plaintiff told Soto that she

was transferring from short- to long-term disability and that her
doctor wanted to know if there were any forms that needed to be

filled out.        Soto told Plaintiff that she saw her approval letter
from April 12, 2017, which was her approval for STD benefits.140
Soto    also      told   Plaintiff   that    Dearborn   needed   her   medical
information from July 1, 2017, in order to extend her STD benefits
to the maximum, and that once that was done, her claim would
automatically be sent to long-term.           As detailed above in§ II.D,
Findings of Fact 56-57, Dearborn extended Plaintiff's STD benefits
to September 9,          2017,   which was the maximum time available.
Accordingly, the court concludes that the statements referenced in
Representation (12) were not false or misleading and therefore were
not misrepresentations either for what they disclosed or failed to


       Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 20
       139

� 25(12) (citing Plaintiff's Proposed Findings of Fact 37 and
129(12), Docket Entry No. 128-7, pp. 18 (citing Transcript of
August 21, 2017, Audio Transcription of: Phone Conversation 8-21-
17, Docket Entry No. 100-7, pp. 2:5-5:3), and 58).
       14
         0
             See AR 104-06.
                                      -54-
disclosed,     and   that   even    if    the     statements   were   false     or

misleading, they were not material because they would not mislead
a reasonable employee in making an adequately informed decision
about whether to return to work when their STD benefits expired.
     41.     Representation (
                            ' 13) alleges that

     when Ms. Bunner expressed her understanding to Situs that
     she would transition to LTD benefits when her STD
     benefits ended, Situs failing to advise Ms. Bunner that:
     (i) the exception was a limited waiver; (ii) the
     exception/limited waiver only applied to STD benefits;
     and (iii) Ms. Bunner would not be eligible for LTD
     benefits if she had a pre-existing condition (see
     Ms. Bunner's Proposed Findings �� 36, 38)." 141
As detailed above in        §   II.D,    Findings of Fact 53 and 55,           the

statements referenced in Representation (13) derive from emails
that Plaintiff sent to Situs' Benefits Coordinator,                   Habib,   on
August 7 and August 22, 2017, in which Plaintiff informed Situs
that her doctors would not be releasing her to return to work at
the end of August as expected.                 Because, as detailed above in
§ II.B, Findings of Fact 13-14 and 18-19, the Situs Plan's STD and
LTD benefits were governed by different pre-existing conditions
exclusions, the court concludes that Defendants' failure to make
the disclosures about which Plaintiff complains in Representation
(13) were misrepresentations by omission, ·and that even if they
were misrepresentations by omission, they were not material because


     141
        Plaintiff's Motion for Judgment, Docket Entry No. 136,
pp. 20-21 � 25(13)(citing Plaintiff's Proposed Findings of Fact 36,
38, and 129(13), Docket Entry No. 128-7, pp. 18-19 (citing AR 849,
1231- 33), and 58).
                                        -55-
they     would    not   mislead       a    reasonable    employee    in   making   an

adequately informed decision about whether to return to work when

their STD benefits expired.

        42.   Representation 14 alleges that

       when Ms. Bunner reported that she was still undergoing
       occupational therapy and did not know when she would be
       released to return to work - Dearborn National telling
       Ms. Bunner that her STD benefits would be extended to the
       maximum so that there would be "no lapse in payment" and
       that· her file would be sent to LTD right then so there
       would not be a "huge gap, in, like, your payments" while
       the LTD department processed her claim (see Ms. Bunner's
       Proposed Findings � 3 9) . 11142

As     detailed    above   in     §       II.D,    Findings   of   Fact   56,   these

representations derive from a telephone conversation that Plaintiff

had with STD Claims Examiner Roy on August 23, 2017, during which

Plaintiff informed him that her doctors would not be releasing her

to return to work at the end of August as previously expected.

When read in context of the entire conversation, Roy's statements

that he would extend Plaintiff's STD benefits to the maximum so

that there would be no lapse in payment indicated that there would

be no lapse in payment of her STD benefits, which had been approved

only to the end of August 2017, and needed to be extended to the

maximum limit, September 9, 2017, before her claim could be sent to

LTD.     Roy did not tell Plaintiff that her claim for LTD benefits




       Id. at 21 1 25(14)(citing Plaintiff's Proposed Findings of
       142

Fact 39 and 129(13), Docket Entry No. 128-7, pp. 19 (citing AR 849,
1231-33), and 5 8).
                                            -56-
would be approved or that there would be no lapse in payments

between STD and LTD payments.   Instead, Roy told Plaintiff
     I'm going to extend your claims so there's no lapse in
     payment.        . I had you approved to the 30th anyway's.
     So I'll approve you to the 9th.       That's your maximum
     benefit.      . And then I'll send your file to long-term
     disability. They may need some stuff, and I don't really
     know what they are going to need, but just in case, I
     don't want there to be like a huge gap in, like, your
     payments. 143

Accordingly, the court concludes that the statements referenced in
Representation (14) were not false or misleading and therefore were
not misrepresentations either for what they disclosed or failed to
disclose, and that even if the statements were false or misleading,
they were not material because they would not mislead a reasonable
employee in making an adequately informed decision about whether to
return to work when their STD benefits expired.
     43.   Representation (15) identifies as a misrepresentation
     Dearborn National sending Ms. Bunner a letter on August
     23, 2017[,] advising her that her file had been referred
     to the LTD Department for processing and that she would
     be contacted by an LTD representative within 10 days of
     her claim being assigned (see Ms. Bunner's Proposed
     Findings � 4 O). "144




       Audio Transcription of: Phone Conversations 8-23-17, Docket
     143

Entry No. 100-9, p. 4:8-17. See also Plaintiff's Proposed Finding
of Fact 39, Docket Entry No. 128-7, p. 19.
       Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 21
     144

� 25(15) (citing Plaintiff's Proposed Findings of Fact 4 O and
129(15), Docket Entry No. 128-7, pp. 19-20 (citing AR 727-30, 849,
894, and Audio Transcription of: Phone Conversations 9-11-17,
Docket Entry No. 100-11), and 58).
                                -57-
As   detailed     above   in §   II.D,    Findings    of   Fact    57,   these

representations derive from an August 23,               2017,     letter that
Dearborn sent to Plaintiff to inform her that her STD benefits had
been extended to September 9, 2017, and that her file had been sent
to the LTD department for processing.       As detailed above in§ II.E,

Findings of Fact 61-63, Plaintiff's claim for LTD benefits was sent

to an LTD representative and processed.              Plaintiff argues that
Representation (15)
     was false and misleading in that Dearborn National
     represented that [she] would be contacted within 10 days
     by an LTD representative when, in fact, Defendants did
     not intend to contact [her] until after she did not
     return to work at Situs on September 10, 2017 (and her
     employment at Situs could thereby be terminated) . 145
But missing from the record is any evidence that when Dearborn sent
Plaintiff the August 23, 2017, letter, Dearborn did not intend for
a LTD representative to contact her until after she failed to
return to work at Situs on September 10, 2018.         Moreover, Plaintiff

offers no evidence that Dearborn delayed contacting her after the
ten days stated in the August 23, 2017, letter in order to deceive
her or to induce her into taking an action that disadvantaged her
or advantaged Defendants.        Accordingly, the court concludes that
the statements referenced in Representation (15) were not false or
misleading and therefore not misrepresentations either for what
they disclosed or failed to disclose,            and that even if the



     145
           Id. at 21-22 � 26.
                                   -58-
statements were false or misleading, they were not material because

they    would     not   mislead   a   reasonable   employee    in    making   an
adequately informed decision about whether to return to work when
their STD benefits expired.
       44.   Representation (16) alleges that

       when asked by Ms. Bunner by email if payment would
       "continue as usual or [would] there be a lapse," Dearborn
       National responding by email that "LTD is every month so
       it will pay at the end of month cycle" (see Ms. Bunner's
       Proposed Findings � 41) " 146
As     detailed    above   in §       II.D,   Finding   of    Fact   58,   this
representation derives from an exchange of emails between Plaintiff
and STD Claims Examiner Roy on September 7 2017. Roy's response to
Plaintiff's question was not a statement that Plaintiff would

receive LTD benefits, but only a statement that LTD benefits were
paid monthly.       As evidenced from her previous communications with
Roy, particularly the telephone conversations on August 1, 2017,
described above in § II.D, Finding of Fact 52, and on August 23,
2017, described above in§ II.D, Finding of Fact 56, Roy previously
told Plaintiff that her claim for LTD benefits had to be processed
by an LTD representative, that he did not know what would be needed
to process her claim, and that if her claim for LTD benefits was
approved there could be a gap between her STD and LTD payments.
Accordingly, the court concludes that the statements referenced in


       Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 21
       146

� 25 (16) (citing Plaintiff's Proposed Findings of Fact 41 and
129(16), Docket Entry No. 128-7, pp. 20(citing AR 2451), and 58).
                                       -59-
Representation (16) were not misrepresentations either for what

they disclosed or failed to disclose,                       and that even if the
statements were false or misleading, they were not material because
they    would         not     mislead   a   reasonable   employee      in    making   an
adequately informed decision about whether to return to work when

their STD benefits expired.


       (ii) Reasonable and Detrimental Reliance
       Plaintiff argues that she reasonably and detrimentally relied
on Defendants' pre-enrollment misrepresentations by enrolling in
the Situs Plan as a new hire instead of waiting until the Open

Enrollment period, and that she reasonably and detrimentally relied
on Defendants' post-enrollment misrepresentations by choosing not
to return to work on September 10,                  2017,   when her STD benefits
expired. 147


                (a)     Plaintiff Has Established by a Preponderance of the
                        Credible   Evidence   that   She   Reasonably   and
                        Detrimentally Relied on Defendants' Pre-Enrollment
                        Material Misrepresentations
                        (I)     Plaintiff's Reliance on Defendants' Pre­
                                Enrollment Misrepresentations Was Reasonable
       Plaintiff            argues   that   a   preponderance     of   the    evidence
establishes           that     she   reasonably    relied    on   Defendants'     pre­
enrollment material misrepresentations because


       147
             Id. at 23-24 � 32.
                                            -60-
     Defendants. did not furnish or otherwise make available
     the Group Long Term Disability Insurance: Employee
     Benefit Booklet or any other document containing a
     summary plan description of LTD benefits to [her] until
     October 10, 2017, 148
until approximately one year after October of 2016 when the pre­
enrollment material misrepresentations were made.

     Citing Mello, 431 F.3d at 446, and High, 459 F.3d at 580,

Defendants argue that Plaintiff could not have reasonably relied on
Defendants'      pre-enrollment material misrepresentations because
every employee benefit plan must be established and maintained
pursuant to a written instrument, and the misrepresentations about
which Plaintiff complains contradicted unambiguous terms of written

Situs Plan documents. 149       Asserting that "Plaintiff alleges only

that she did not receive summary plan descriptions, AR 847;
[and that s]he does not allege that she did not receive or was not
furnished the plans themselves[,] AR 845-50," Defendants argue that
"[t]his distinction is critical, as it is the plans themselves that
govern, not the plan summaries. " 150      Defendants argue that "even if
she had had the summary plan descriptions at the time she chose to


       Id. at 26-27 � 38 (Plaintiff also argues that "[t]he
     148

preponderance of the evidence also establishes that Defendants did
not furnish or otherwise make available the Voluntary Short Term
Disability Insurance: Employee Benefit Booklet or any other
document containing a summary plan description of STD benefits to
[her] until August 1, 2018.").
       Defendants' Response to Motion for Judgment, Docket Entry
     149

No. 141, pp. 22-26 �� 36-40.
     150
           Id. at 23-24 � 36.
                                    -61-
enroll in the plans, Plaintiff could not rely on the summaries, as

they do not constitute the plans themselves," 151 and "the plan
summaries say nothing at all about any plan exclusions. " 152
     45.      Plaintiff    argues,   and    the   court      concludes,     that
Plaintiff's reasonable        reliance on     Defendants'      pre-enrollment

material misrepresentations was detrimental.                In High the Fifth
Circuit observed that "a 'party's reliance can seldom, if ever, be
reasonable or justified if it is inconsistent with the clear and
unambiguous terms of plan documents available to or furnished to
the party."'      459 F.3d at 580 (quoting Sprague, 133 F.3d at 404.
See also Mello,         431 F.3d at 446     (same).    Here,    Plaintiff has
offered uncontradicted evidence that Defendants did not furnish or
otherwise make available to          her    either    the    Group   Long   Term
Disability Insurance: Employee Benefit Booklet, the only written
plan document contained in the administrative record, or any other
written document describing the Situs Plan's LTD insurance, until
after Defendants denied her claim for LTD benefits.
     Courts, including courts in the Fifth Circuit, have recognized
that reliance on oral representations can sometimes be reasonable
in the absence of written plan documents.                    See Belmonte v.
Examination Management Services, Inc., 730 F._ Supp. 2d 603, 606-07
(W.D. Tex. 2010) ("Although [the parties] spoke only twice about


     151
           Id. at 24.
     152
           Id. � 37.
                                     -62-
[the participant's]          retirement benefits,   the lack of a . written

document to. put       [the participant]      on notice that the plan was
different than his expectations makes it more plausible that he
would    rely   on    oral    representations.");    Malbrough    v.    Kanawha
Insurance Co., 943 F. Supp. 2d 684, 696 (W.D. Tex. 2013) (denying

summary judgment to permit discovery as to whether the participant
had been provided with a copy of the plan's terms observing that
"[i] t is uncertain whether the Mello court would have found it
unreasonable for        [the participant]      to rely on the     [company's]
website, particularly if the plaintiffs are correct in guessing
that    [the participant]        might not have been provided with a
Certificate that explained the Policy terms").

                     (II) Plaintiff's Reliance on Defendants' Pre­
                          Enrollment Misrepresentations Was Detrimental
       Plaintiff     argues     that   a   preponderance   of   the    evidence
establishes two forms of detrimental reliance.             Plaintiff argues

that she
       reasonably relied to her detriment on Defendants' [pre­
       enrollment]   misrepresentations    and   related   non­
       disclosures by applying [for] and paying a premium for
       disability benefits and by applying for benefits,
       including medical coverage, as a new hire instead of
       during open enrollment, and paying additional
                                                 ·     premiums
       associated with that early enrollment.         [and that
       she] also relied to her detriment in that Defendants'
       misrepresentations and related non-disclosures deprived
       [her] of the ability and opportunity to make an educated
       choice as to whether to seek disability benefits from




                                       -63-
      Defendants or to obtain alternative benefits in the
      insurance marketplace.153
      Defendants argue that Plaintiff's reliance on their material
misrepresentations was not detrimental because while she paid
premiums for STD coverage,
       [s]he received the maximum STD benefit; paid nothing for
      the Situs-provided LTD coverage; provided no evidence
      that she gave up an existing LTD policy that did not have
      a pre-existing exclusion; and provided no evidence that
      but for the alleged misrepresentations, she would have
      procured her own LTD policy in the private policy
      marketplace.     " 154

      46.   Plaintiff argues,   and the court concludes,   that she

reasonably relied on Defendants' material misrepresentations to her
detriment when she enrolled in the Situs Plan as a new hire and
paid premiums for medical coverage that she did not need in order
to obtain STD and LTD coverage not subject to exclusions for pre­

existing conditions.   See Pell, 539 F.3d at 303 (citing Curcio, 33
F.3d at 237).
      47.   However, Plaintiff has not cited any evidence showing
that before enrolling in the Situs Plan she purchased or even
considered purchasing STD or LTD coverage.   The court is therefore
not     persuaded   that   Defendants'    pre-enrollment   material
misrepresentations deprived her of the ability and opportunity to


       Plaintiff's Motion for Judgment, Docket Entry No. 136,
      153

pp. 23-24 � 32. See also Plaintiff's Reply, Docket Entry No. 146,
p. 46 � 94.
       Defendants' Response to Motion for Judgment, Docket Entry
      154

No. 141, pp. 27-28 � 45.
                                 -64-
make an educated choice as to whether to seek disability benefits

from Defendants or to obtain alternative benefits in the insurance
marketplace.      See Smith v. Hartford Insurance Group, 6 F.3d 131,
137   (3rd Cir. 1993)     (holding that the plaintiffs'     conclusory
allegations that they could have obtained alternative coverage,

without more, were insufficient to withstand summary judgment).
See also Curcio, 33 F. 3d at 237         (concluding that evidence the
plaintiffs had an actual discussion about the protection being
afforded and the ability to purchase additional insurance was
sufficient to establish that they had suffered an injury by giving
up an opportunity to accommodate their insurance needs through an
independent insurance carrier because of their reasonable reliance

on the defendants' misrepresentations).


            (b)    Plaintiff Has Not Established by a Preponderance of
                   the Credible Evidence that She Reasonably and
                   Detrimentally Relied on Defendants' Post-Enrollment
                  ·Representations
      48.   Although for the reasons stated above in§ III.G. (i) (b),
Conclusions of Law 30-44, the court has concluded that none of the
thirteen post-enrollment representations about which Plaintiff
complains constitute material misrepresentations, in the event that
a higher court determines otherwise,         the court concludes that
Plaintiff has failed to establish by a preponderance of the
credible evidence that she reasonably relied on any of those
misrepresentations to her detriment.

                                  -65-
        Plaintiff argues that she reasonably and detrimentally relied

on Defendants' post-enrollment misrepresentations by choosing not
to return to work on September 10, 2017, when her STD benefits
expired.155     Plaintiff has not cited any evidence showing that when
her STD benefits expired on September 9, 2017, she was capable of
returning to work.         To the contrary, as detailed above in§ II.D,
Findings of Fact          52-53, and 55, when Plaintiff's STD benefits
expired, her doctors had not released her to return to work. The
court concludes that even if the post-enrollment representations
about      which    she   complains   were      material   misrepresentations,
Plaintiff has failed to establish by credible evidence that she
reasonably relied on those representations to her detriment.


        (iii)       Plaintiff   Has   Failed   to   Establish  by   a
                    Preponderance of the Credible Evidence that
                    Defendants' Material Misrepresentations Were Made
                    Under Extraordinary Circumstances
        Plaintiff    argues   that    a   preponderance       of   the    evidence
establishes that Defendants' material misrepresentations were made

under extraordinary circumstances because · she is an especially
vulnerable      plaintiff,    because     she    repeatedly    and       diligently
inquired about the benefits she would be eligible to receive and
was repeatedly misled, and because defendants engaged in numerous
acts of bad faith. 156


       Plaintiff' s Motion for Judgment,
     155
                                                      Docket Entry No.        136,
pp. 23-24 11 32-33 (citing AR 850).
       Id. at 30-33 �� 45-55.
     156
                                      See also Plaintiff's Reply, Docket
Entry No. 146, p. 19 1 22.
                                      -66-
           (a)    Plaintiff   Has   Failed   to    Establish   by   a
                  Preponderance of the Credible Evidence that She Was
                  an Especially Vulnerable Plaintiff
     Plaintiff     argues     that   a   preponderance    of   the   evidence
establishes      that   her   on-going      treatment    (temozolomide)   and
disability during the relevant time period made her particularly
vulnerable to being misled.          Plaintiff argues that she was also
vulnerable because she was not married, had no children, and was
solely responsible for her own care.157
     Citing Simmons v. Outreach Health Community Care Services,
L.P., Action No. EP-15-CV-286-KC, 2016 WL 3162147, at *8-*9 (W.D.
Tex. June 3, 2016), for its analysis of vulnerability at the time
material misrepresentations are made, Defendants argue that
     there is no basis for the Court to conclude that
     Plaintiff was "particularly vulnerable" at the time of
     the alleged "pre-enrollment misrepresentations."       By
     Plaintiff's own statement, at the time she attended the
     enrollment [orientation] she had only recently been hired
     into a demanding position, which she loved, and that she
     "had no difficulty performing .        [either] before or
     immediately after [her] employment with Situs."        AR
     847.158

In Simmons, 2016 WL 3162147, at *9, the plaintiff alleged that she
was disabled from an injury, and that she was especially vulnerable
because she was sixty-three years old, unable to work·, and for the
past three years had been living in homeless shelters or other



     157Id. at 30 � 46.
     158Defendants' Response t'o Motion for Judgment, Docket Entry
No. 141, p. 28 � 47.
                                     -67-
economically-assisted living conditions.                        The court held that

"Plaintiff      cannot     rely   on       the    fact     that    she    is    presently
'especially vulnerable' to establish extraordinary circumstances to
support her BRISA estoppel claim."                     Id. (citing Belmonte, 730 F.

Supp. 2d at 606 ("[E]xtraordinary circumstances could exist where

misrepresentations were made to an especially vulnerable client.") .

     Citing Curcio, 33 F.3d at 237-38, Plaintiff replies that
vulnerability       need    not       be    measured       at     the    time   material
misrepresentations are made,159 and that "Defendants' stealthily
avoid addressing [Plaintiff's] vulnerability in the context of
Defendants'      post-enrollment           misrepresentations." 160             Plaintiff
argues that in Curcio the Third Circuit looked to pre-enrollment

statements for evaluating whether the defendant had made material
misrepresentations and whether the plaintiffs had reasonably relied
on those misrepresentations to their detriment, but looked to post­
enrollment statements made to the widowed plaintiff for evaluating
whether extraordinary circumstances existed. Plaintiff argues that
"whether      measured     at   the    time       of    Defendants'      pre-enrollment
misrepresentations or at the time of Defendants' post-enrollment
misrepresentations[,]           her    circumstances            still    rendered    her

especially vulnerable."161



     159
           Plaintiff's Reply, Docket Entry No. 146, p. 27                   1 44.
     160   Id. at, 28 , 47.
     161   Id. , 46.

                                           -68-
       49.      The     court     concludes   that     Plaintiff       has    failed   to

establish by a preponderance of the credible evidence that when
Defendants made the pre-enrollment material misrepresentations she
was an especially vulnerable plaintiff warranting a conclusion that
Defendants'            material     misrepresentations          were       made     under
extraordinary circumstances.               As detailed above in       §   II. C, Findings
of Fact 26-32, in October of 2016 when Plaintiff began working for

Situs and the pre-enrollment material misrepresentations were made,
she was receiving chemotherapy and being monitored for cognitive
decline subsequent to surgery and radiation treatment, but she was
neither suffering from disabling cognitive decline nor especially
vulnerable.         In the March 22, 2018, letter that Plaintiff submitted
in support of her request for review of the denial of her claim for
LTD benefits,           Plaintiff stated that          "at the time I accepted
employment with Situs .                 . on October 11, 2016, I believed I had
managed        to   avoid   the     radiation-toxicities        that       IMRT   therapy
threatened since I had no difficulty performing my work-related
duties       either     before     or    immediately    after    my       employment   at
Situs. " 162     See Simmons, 2016 WL 3162147, *9 (citing Belmonte, 730
F. Supp. 2d at 606).
      50.       The court concludes that while Plaintiff may have been
especially vulnerable when Defendants'                  made the post-enrollment
representations about which she complains, for the reasons stated


      162   AR 84 7.


                                            -69-
above in§ III.G. (i) (b) and (ii) (b), Conclusions of Law 30-44 and

48, Plaintiff has failed to establish by a preponderance of the

credible evidence that Defendants' post-enrollment representations
constitute material misrepresentations, or, if they do constitute
material            misrepresentations,       that   Plaintiff     reasonably      and
detrimentally relied on any of them.



                    (b)   Plaintiff   Has   Failed   to    Establish   by   a
                          Preponderance of the Credible Evidence that She Was
                          Repeatedly Misled After She Diligently Inquired
                          about Benefits
        Asserting that a "preponderance of the evidence [] establishes
that,         despite      her   repeated,     diligent    inquiries,      Defendants

repeatedly misled [her] , " 163 Plaintiff argues that

        [p] re-enrollment,   all    of    Defendants'     repeated
        misrepresentations (and related non-disclosures) were in
        response to [her] diligent inquiries. . . Defendants also
        repeatedly made misrepresentations (and repeatedly failed
        to make related nondisclosures) in response to [her]
        repeated, diligent post-enrollment inquiries. 164
        Citing Pell, 539 F.3d at 303-05, and Kurz, 96 F.3d at 1553,
Defendants acknowledge the Third Circuit has recognized that a
series of misrepresentations over an extended course of dealing can
constitute           extraordinary    circumstances       for   purposes    of   ERISA
estoppel, but argue that such circumstances are not present in this



       Plaintiff's Motion for Judgment,
        163
                                                          Docket Entry No. 136,
pp. 31-32 � 50.
        164
              Id.    See also Plaintiff's Reply, Docket Entry No. 146, p.           23
� 33.
                                             -70-
case. 165       In Pell the plaintiff relied to his detriment on the
pension estimates he received from his employer over a 15-year
period.          Pell presented evidence that he had repeatedly and
diligently inquired into his benefits and that the defendant
repeatedly responded with material misrepresentations.                The Third
Circuit agreed with the district court's ruling that
        repeated misrepresentations over an extended course of
        dealings between an employer and an employee are
        sufficient to demonstrate the existence of extraordinary
        circumstances, when, as here, it is clear that the
        employee has been diligent in inquiring into the
        employer's representations, in seeking clarifications
        about   those   representations,    and   in   obtaining
        reaffirmations of those representations.
539 F.3d at 304 (citation omitted).

        In Kurz the plaintiff and other employees claimed that their
employer made material misrepresentations about the terms of an

early retirement plan.                The employees had attended individual
retirement interviews in which some of them asked whether changes
to the retirement plan were forthcoming,                  and the employer's
retirement counselors answered in the negative when,                  in fact,
management was actively considering an incentive program for early
retirement.         The incentive program was implemented shortly after

the employees retired and did not apply to them retroactively.              The
Third         Circuit   held   that    despite   the   retirement   counselors'
inaccurate information, there were no extraordinary circumstances



    .  Defendants' Response to Motion for Judgment, Docket Entry
        165

No. 141, p. 29 � 50.
                                          -71-
because " [t] here is no conduct suggesting that             [the employer]
sought to profit at the expense of its employees, no showing of

repeated misrepresentations over time,           [and] no suggestion that
plaintiffs are particularly vulnerable."          Kurz, 96 F.3d at 1553.
     The pre-enrollment material misrepresentations at issue are
Perkins'   incorrect   statements     at     a    benefits     orientation,
Plaintiff's receipt of different enrollment forms for new hires and
those enrolling during the open enrollment period, and Perkins' and

Turner's incorrect responses to Plaintiff's questions about the
different enrollment forms. 166 The post-enrollment representations
about which Plaintiff complains are thirteen representations made
over an approximately seven-month period extending from March to
September of 2017 during which Defendants processed Plaintiff's
claims for STD and LTD benefits.167        Plaintiff argues that all of
Defendants' representations were false or misleading either for

what they disclosed or what they failed to disclose.
     The facts of this case are distinguishable from those at issue
in Pell, 539 F.3d at 303-05, where the Third Circuit concluded that
extraordinary circumstances existed because numerous individuals
made affirmative misrepresentations in response to the plaintiff's



       Plaintiff's Motion for Judgment, Docket Entry No. 136, p. 20
     166

� 25(1)-(3) (quoting Plaintiff's Proposed Findings of Fact 129 (1)­
(3), Docket Entry No. 128-7, p. 57)
       Id. at 20-21 � 25(4)-(16) (quoting Plaintiff's Proposed
     167

Findings of Fact 129 (4)-(16), Docket Entry No. 128-7, pp. 57-58).

                               -72-
diligent inquiries about his retirement benefits over more than a

decade.       The pre-enrollment misrepresentations in this case were
made by two individuals on two - or a:t most three - separate
occasions, all of which occurred during October of 2016, the month
Plaintiff began her employment with Situs.               Because for the reasons

stated above in § III.G. (i) (b), the court has already concluded
that    the    post-enrollment        representations          were    not       false   or

materially      misleading,     those    representations              do   not . support
Plaintiff's contention that a series of misrepresentations made
over an extended course of dealing constitutes an extraordinary
circumstance.         The facts of this case are comparable to those at
issue in Kurz, 96 F.3d at 1553-54, where the court concluded that
extraordinary         circumstances    did     not     exist    because          the   only
misrepresentations at issue were made during individual retirement
interviews      and    in   response    to     questions       posed       during      those
interviews.
       51.      The     court   concludes       that    regardless          of     whether
considered individually or collectively, and regardless of whether
the court has correctly or incorrectly concluded that the post­
enrollment representations about which Plaintiff complains do not
constitute material misrepresentations,                 Plaintiff has failed to
establish by a preponderance of the credible evidence that a series
of misrepresentations over an extended course of dealing warrant a
conclusion that Defendants' material misrepresentations were made


                                        -73-
under extraordinary circumstances.               This conclusion is consistent

with the Fifth Circuit's opinion in High where the Court stated
that "extraordinary circumstances d [id] not exist" when for six
years the defendants mistakenly issued the disabled plaintiff a
$1,200 monthly disability check rather than the $50 per month to

which he was entitled under the policy.                 459 F.3d at 580, n. 3.


               (c)   Plaintiff   Has   Failed   to   Establish by a
                     Preponderance of the Credible Evidence that
                     Defendants Engaged in Acts of Bad Faith
       Plaintiff     argues     that    a     preponderance    of     the   evidence
establishes that Defendants engaged in numerous acts of bad faith.
As evidence of Defendants' acts of bad faith, Plaintiff cites "no
less    than    34   separate       categories    of    bad   faith     (each   often
comprising several discrete acts). "168 Recognizing that acts of bad
faith can constitute extraordinary circumstances, Defendants argue
that "the Court has already considered most of these 'bad faith'
acts and dismissed them;             and Defendants ha [ve]           addressed the
remaining accusations in its own Exhibit 1 (attached), which lists
each     allegation     of    bad     faith     and    Defendants'     response. "169
Defendants also argue that



       Id. at 32 � 52 (citing Exhibit 2, Ms. Bunner's List of
       168

Defendants' Bad Acts, Docket Entry No. 136-2).
       Defendants' Response to Motion for Judgment, Docket Entry
       169

No. 141, p. . 36 � 63 (citing Exhibit 1, Docket Entry No. 141,
pp. 41-51) .
                                         -74-
     Plaintiff (1) has re-raised every perceived misstep in
     the claims process even though the Court found that her
     claim received a full and fair review; (2) continues to
     complain about the administrative record, even though the
     Magistrate Judge expressed frustration in having to re­
     rule again on that issue in her M&R (Doc. 108 at 15-18);
     (3) believes she should recover benefits based on the
     actions of Defendants' counsel this year, months and
     years after her claim was denied.170

     Citing Curcio, 33 F.3d at 226, Plaintiff argues that "conduct

during the claims process can form the basis of an ERISA-estoppel

claim."171     Asserting that less than half of Defendants' bad faith
acts constituted ERISA claims violations, that Magistrate Judge
Johnson erred as to the 14 acts of bad faith that she addressed,
and that no court rulings negate the other bad acts of which she
complains, Plaintiff argues that Defendants cannot refute the other
bad acts.172
     To establish extraordinary circumstances by acts of bad faith,
courts require a showing that the defendant engaged in affirmative
acts of fraud or similarly inequitable conduct.      See High, 453 F.3d

at 580 n. 3.      In High the Fifth Circuit cited as an example of a

case in which extraordinary circumstances were established by bad
acts Rosen v. Hotel & Restaurant Employees    &   Bartenders Union, 637
F.2d 592, 598 (3d Cir.), cert. denied, 102 S. Ct. 398 (1981).       In
Rosen the Third Circuit held that a pension fund could not deny


     170Id.
     171Plaintiff's Reply, Docket Entry No. 146, p. 29 � 51.
     172Id. at 31-37 11 55-67.

                                  -75-
benefits to a participant on grounds that the participant's

employer failed to pay required contributions after the fund
administrator     allowed   the   employee       to    pay   the     contributions
himself.     As   an   example    of     a    case    in   which     extraordinary
circumstances were not established by bad acts, the High Court

cited Gridley v. Cleveland Pneumatic Co., 924 F.2d 1310 (3d Cir.),
cert. denied, 111 S. Ct. 2856 (1991). In Gridley the Third Circuit
upheld an insurer's refusal to pay benefits to the family of a
deceased employee who, while continually and totally disabled in
the hospital, increased his life insurance coverage under a plan
that specifically required employees to return to active, full-time

status before the increase would take effect,                  even though the
employer deducted additional amounts from the employee's salary to
cover the increased premium.        Id. at 1314, 1318-20.
      Plaintiffs' 34 categories of alleged acts of bad faith repeat
a number of the post-enrollment representations that the court, for

the reasons stated above in§ III.G. (i) (b), Findings of Fact 30-44,
has concluded were not false or materially misleading, and a number
of acts that she contends violated ERISA claims procedures and what
she   characterizes    as   inequitable         actions      taken    during     the
litigation of this case.          Many of the bad acts that Plaintiff
argues constitute violations of ERISA claims procedures have been
addressed   individually    by    Magistrate         Judge   Johnson,     who,   in
Memoranda and Recommendations adopted by the court, concluded that


                                       -76-
Defendants substantially complied with the ERISA claims procedures
and that the Plaintiff was not denied a full and fair review. 173
Neither     representations     that    are    not     materially      false     or
misleading, nor violations of ERISA claims procedures that satisfy
the substantial compliance standard applicable to such violations,

constitute bad acts warranting a conclusion that Defendants'
material     misrepresentations        were    made     under     extraordinary
circumstances.        Plaintiff has not presented any evidence showing,
and the court is not persuaded, that any of the other bad acts of
which she complains were affirmative acts of fraud or other
inequitable    conduct warranting        a    conclusion    that      Defendants'

material     misrepresentations        were    made     under    extraordinary

circumstances.        At most Plaintiff has shown that defendants made
mistakes or oversights, and aggressively litigated this action.
     52.    The   court    concludes    that    Plaintiff       has    failed    to
establish    by   a    preponderance    of    the    credible    evidence      that
Defendants eng�ged in any acts of bad faith warranting a conclusion
that they made material misrepresentations under extraordinary
circumstances.




       See Memorandum and Recommendation, Docket Entry No. 108,
     173

pp. 26-31; and Order Adopting Magistrate Judge's Memorandum and
Recommendation, Docket Entry No. 116.
                                    -77-
H.    Attorney's Fees and Costs of Court

      In the last paragraph of the response that Defendants filed to

Plaintiff's Motion for Judgment,                Defendants assert that "[t] he

Court should []       award [them]       their attorney's fees and costs of

court." 174       Apart from asserting that they should be awarded

attorney's fees and costs, Defendants have not offered any argument

why they should be awarded attorney's fees and costs.

      53.       In a case governed by           ERISA,    a district court has

discretion to award attorney's fees and costs to either party.               29

u.s.c.      §   1132(g)(1).     See also North           Cypress Medical Center

Operation Co., Limited v. Aetna Life Insurance Co., 898 F.3d 461,

485 (5th Cir. 2018).

      54.       In Hardt v. Reliance Standard Life Insurance Co., 130 S.

Ct. 2149, 2156 (2010), the Supreme Court held that "a fee claimant

need not be a 'prevailing party' to be eligible for an attorney's

fee award under       §   1132(g)(1)."

      55.       Citing Ruckelshaus v. Sierra Club, 103 S. Ct. 3274, 3282

(1983), the Supreme Court held that "a fees claimant must show

'some degree of success on the merits 1 before a court may award

attorney's fees under § 1132(g)(1)."               Hardt, 130 S. Ct. at 2158.




       Defendant's Response to Motion for Judgment, Docket Entry
      174

No. 141, p. 39 1 73.
                                         -78-
     56.    For the reasons set forth above, the court has concluded

that Plaintiff's Motion for Judgment should be denied.      The court
concludes, therefore, that Defendants are eligible for an award of
attorney's fees and costs because they have achieved "some degree
of success on the merits."
     57.    If a court determines that a party is eligible for an
award of attorney's fees and costs, the court may then examine the
facts of the case and determine if a fee award is appr9priate.

Hardt, 130 S. Ct. at 2158 n. 8.


     (i)    Attorney's Fees
     58.    When determining whether an award of attorney's fees is
appropriate, the district court may consider:
           (1) the degree of the opposing parties'
           culpability or bad faith; (2) the ability of
           the opposing parties to satisfy an award of
           attorney's fees; (3) whether an award of
           attorney's fees against the opposing parties
           would deter other persons acting under similar
           circumstances;    (4)  whether   the   parties
           requesting attorney's fees sought to benefit
           all participants and beneficiaries of an ERISA
           plan or to resolve a significant legal
           question regarding ERISA itself; and (5) the
           relative merits of the parties' positions.
Iron Workers Local No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th Cir.
1980).     No one of these factors is necessarily decisive,      and
district courts may make fee determinations without evaluating them
as they are discretionary.    LifeCare Management Services, 703 F.3d
at 847 (citing Hardt, 130 s. Ct. at 2158).

                                 -79-
      59.    Analysis of the Bowen factors in light of the facts of
this case do not persuade the court that Defendants' request for

attorney's fees should be granted.        Defendants have not argued, and
the court has not found, that Plaintiff has engaged in any acts of
bad faith.      This case has been aggressively litigated by both
parties for almost three years, and the protracted nature of the

case suggests that Defendants have expended substantial sums on
attorney's fees.    Defendants do not dispute Plaintiff's contentions
that she is disabled, unemployed, and the sole source of her own
support.     Plaintiff is therefore likely to have little if any
ability to satisfy an award of attorney's fees,               and awarding
attorney's fees against her would not likely deter other persons
from acting similarly under similar circumstances.        The first three
Bowen factors,     therefore,   weigh in Plaintiff's favor.         Because

ERISA estoppel was the only issue remaining in this case,               and
because ERISA estoppel is a largely unsettled area of law in this
Circuit, the fourth Bowen factor weighs in favor of the Defendants,
but   only    slightly   because   both    parties   sought    to   resolve
significant legal questions regarding ERISA.            The fifth Bowen
weighs in favor of the Defendants.        Because three of the five Bowen
factors weigh in favor of the Plaintiff, and only one of the Bowen
factors weighs solely in Defendants' favor, the court concludes
that Defendants' request for attorney's fees will be denied.




                                   -80-
     (ii) Court Costs

     60.   The Fifth Circuit has not explicitly determined what

reasons are sufficient to warrant reducing or denying costs to a

prevailing party.    Nevertheless, in considering cost awards under

Federal Rule of Civil Procedure 54(d), the Fifth Circuit has held

that district courts "may neither deny nor reduce a prevailing

party's request for cost without first articulating some good

reason for doing so."   Schwarz v. Folloder, 767 F.2d 125, 131 (5th

Cir. 1985).

     61.   With regard to cost awards under Rule 54(d), the Fifth

Circuit has also stated that district courts may consider:

     (1) the losing party's limited financial resources;
     (2) misconduct by the prevailing party; (3) close and
     difficult legal issues presented; (4) substantial benefit
     conferred to the public; and (5) the prevailing party's
     enormous financial resources.

Pacheco v. Mineta, 448 F.3d 783, 794 (5th Cir.), cert. denied, 127

S. Ct. 299 (2006).

     62.   The fact that a suit may have been brought in good faith

is not, alone, sufficient to justify denying a prevailing party's

request for costs.   Id. at 794-95.

     63.   The Fifth Circuit has subsequently held that "reducing or

eliminating a prevailing party's cost award based on its wealth -

either relative or absolute - is impermissible as a matter of law."

Moore v. CITGO Refining   &   Chemicals Co., 735 F.3d 309, 320 (5th

Cir. 2013).


                                 -81-
       64.    Analysis of the factors courts consider when deciding

whether to award court costs leads the court to conclude that each
party should bear its own costs.          Defendants seek costs without
offering any argument or analysis as to why they should be awarded
costs.      Defendants have made no showing and the court has not found

that Plaintiff has engaged in any acts of bad faith. This case has
been aggressively litigated by both parties for almost three years.
The case involved close and difficult factual and legal issues
resolution of which confers a benefit to Defendants, but little
benefit to the public.        Defendants do not dispute Plaintiff's
contentions that she is disabled, unemployed, and the sole source
of her own support, and therefore likely to have little if any
ability to satisfy an award of costs.
      65.     Any conclusion of law that should be treated as a finding
of fact is hereby adopted as that, and any finding of fact that
should be treated as a conclusion of law is hereby adopted as
that. 175


        The court has allowed the parties extraordinary leeway in
      175

submitting lengthy briefs and other written materials in connection
with· the pending Motion for Judgment.      As the length of this
Memorandum Opinion and Order indicates, the court has expended
considerable time reading these papers and performing a significant
amount of independent research to be as fully informed as possible
v,1hen addressing the parties' arguments.    While, because of the
sheer volume of information presented, it is not impossible that
some arguments were overlooked, the parties should assume that
failure to expressly address a particular argument in this
Memorandum Opinion and Order reflects the court's judgment that the
argument lacked sufficient merit to           warrant    discussion.
Accordingly, the court strongly discourages the parties from
                                                      (continued... )

                                   -82-
                      IV. Conclusions and Orders

     Pursuant to the Findings of Fact and Conclusions of Law 1-52

entered herewith,     Plaintiff's Motion for Judgment,    Docket Entry

No. 136, is DENIED.

     Pursuant     to Conclusions of     Law 53-64,   entered herewith,

Defendants' request for attorney's fees and costs is DENIED.

     SIGNED at Houston, Texas, on this 25th day of May, 2021.




                                              SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE




    175
           continued)
          ( •••
argument   lacked   sufficient  merit  to  warrant  discussion.
Accordingly, the court strongly discourages the parties from
seeking reconsideration based on arguments they have previously
raised or that they could have raised.
                                 -83-
